Exhibit 10.2
EXECUTION VERSION
OMNIBUS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE
AGREEMENT, RECEIVABLES SALE AGREEMENT AND GUARANTY
     OMNIBUS AMENDMENT NO. 1 (this “Amendment”) dated June 30, 2010 and
effective as of the Amendment No. 1 Effective Date (as defined below), to
(i) the Receivables Purchase Agreement dated as of October 1, 2009 (the
“Receivables Purchase Agreement”) among FIS Receivables SPV, LLC (“SPV”), as
seller, Fidelity National Information Services, Inc. (“FNIS”), as servicer, the
entities party thereto as Initial Receivables Administrators, the banks and
other financial institutions party thereto, as purchasers (the “Purchasers”),
and JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (the
“Agent”), (ii) the Receivables Sale Agreement dated as of October 1, 2009 (the
“Receivables Sale Agreement”), among FNIS and each other subsidiary from time to
time party thereto, as originators, SPV and FNIS, as SPV’s servicer and
(iii) the Guaranty Agreement dated as of October 1, 2009 (the “Guaranty”), from
FNIS and the other guarantors party thereto in favor of the Guaranteed Parties
referred to therein.
RECITALS:
     A. SPV and FNIS have advised the Purchasers that FNIS intends to amend and
restate the FNIS Credit Agreement pursuant to an Amendment and Restatement
Agreement dated June 29, 2010 and effective as of the Restatement Effective Date
referred to therein (the “FNIS Credit Agreement Amendment”).
     B. SPV and FNIS wish to have certain provisions of the Receivables Purchase
Agreement, the Receivables Sale Agreement and the Guaranty be amended in the
manner described herein in order to conform to certain changes being made to
comparable provisions in the FNIS Credit Agreement pursuant to the FNIS Credit
Agreement Amendment. The Purchasers party hereto (the “Consenting Purchasers”)
and the Agent are willing to agree to such amendments on and subject to the
terms and conditions set forth herein.
     C. The parties hereto therefore agree as follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Receivables Purchase
Agreement, the Receivables Sale Agreement or the Guaranty shall have the meaning
assigned to such term in the Receivables Purchase Agreement, the Receivables
Sale Agreement or the Guaranty, as the case may be. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” or “this Guaranty” and each other similar
reference contained in the Receivables Purchase Agreement, the Receivables Sale
Agreement or the Guaranty shall, on and after the Amendment No. 1 Effective

 



--------------------------------------------------------------------------------



 



Date, refer to the Receivables Purchase Agreement, the Receivables Sale
Agreement or the Guaranty, as the case may be, as amended hereby.
     Section 2. Amendments of the Receivables Purchase Agreement.
     (a) Section 1.1 of the Receivables Purchase Agreement is hereby amended by
adding, in appropriate alphabetical order, the following defined terms:
     (i) “Amendment No. 1” means the Omnibus Amendment No. 1 dated June 30, 2010
and effective as of the Amendment No. 1 Effective Date.
     (ii) “Amendment No. 1 Effective Date” means the date on which Amendment
No. 1 becomes effective pursuant to Section 6 thereof, which date is June 30,
2010.
     (iii) “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
     (iv) “Dollar” and “$” means lawful money of the United States.
     (v) “FNIS Credit Agreement Amendment” means the Amendment and Restatement
Agreement dated June 29, 2010 and effective as of the Restatement Effective Date
referred to therein, in respect of the FNIS Credit Agreement.
     (vi) “Metavante Facility Pay-Off Date” means the date on which all
“Obligations” under, and as defined in, the Metavante Credit Agreement (other
than contingent indemnification obligations and any Specified Swap Agreements)
are repaid in full.

2



--------------------------------------------------------------------------------



 



     (vii) “Metavante Transaction” means the Acquisition and all action taken in
connection therewith or related thereto, including, without limitation, the
merger, debt exchange, debt modification and securitization transactions
associated therewith.
     (b) The definitions of the following terms set forth in Section 1.1 of the
Receivables Purchase Agreement are hereby amended as follows:
     (i) Clause (f) of “Cash Equivalents” is hereby amended by:
     (A) adding the words “time deposits,” immediately after the words “domestic
and eurodollar” in the first line thereof, and
     (B) replacing the word “dollar” in the fourth line thereof with the word
“Dollar”.
     (ii) Clause (d) of “Indebtedness” is hereby amended by changing the word
“therefore” in the last line thereof to read “therefor”.
     (iii) “Defaulting Purchaser” is hereby amended to read in full as follows:
     “Defaulting Purchaser” means any Purchaser that (a) has failed, within one
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Capital Investment required to be funded by it hereunder or (ii) to pay
over to the Agent or any other Purchaser any other amount required to be paid by
it hereunder, unless (A) in the case of clause (i) above, such Purchaser
notifies the Agent and FNIS in writing that such failure is the result of such
Purchaser’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or (B) in the case of clause (ii) above, such Purchaser notifies
the Agent and FNIS in writing that the failure to pay such other amount is the
subject of a good faith dispute, (b) has notified FNIS, the Agent or any other
Purchaser in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Purchaser’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding any portion of its Capital Investment under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the Agent,
another Purchaser or FNIS, acting in good faith, to provide a certification

3



--------------------------------------------------------------------------------



 



in writing from an authorized officer of such Purchaser that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective portions of its Capital Investment required to be funded by it under
this Agreement, provided that such Purchaser shall cease to be a Defaulting
Purchaser pursuant to this clause (c) upon the FNIS’s, the Agent’s and, if
applicable, such other Purchaser’s receipt of such certification in form and
substance satisfactory to it and the Agent, or (d) has become the subject of a
Bankruptcy Event.
     (iv) “Responsible Officer” is hereby amended by:
     (A) adding the words “corporate executive” before the words “vice
president” in the first line thereof, and
     (B) adding the words “or Amendment No. 1 Effective Date” after the words
“any document delivered on the Closing Date” in the fourth line thereof.
     (v) “Specified Responsible Officer” is hereby amended to read in full as
follows:
     “Specified Responsible Officer” means the chief executive officer,
president, chief operating officer, chief financial officer, treasurer, chief
accounting officer or chief legal officer of the Seller or Servicer, as the
context requires.
     (vi) “Transaction Documents” is hereby amended by adding the words “,
Amendment No. 1,” after the words “the Control Agreements” in the second line
thereof.
     (c) The definitions of the following terms set forth in Section 1.1 of the
Receivables Purchase Agreement are hereby amended to change each reference
therein to “Closing Date” to read instead “Amendment No. 1 Effective Date”:
“Continuing Directors”, “Guarantee” and “Unrestricted Subsidiary”.
     (d) Section 4.2(j) of the Receivables Purchase Agreement is hereby amended
by replacing the words “As of the Closing Date (after giving effect to the
Acquisition)” in the first and second lines thereof with the words “As of the
Amendment No. 1 Effective Date”.
     (e) Clause (iv) of the first proviso to paragraph (a) of Section 9.1 of the
Receivables Purchase Agreement is hereby restated in its entirety as follows:
     “(iv) except in the case of an assignment by a Purchaser to another
Purchaser (who is not then a Defaulting Purchaser) or an Affiliate of a
Purchaser (who is not then a Defaulting Purchaser) if such Affiliate is a

4



--------------------------------------------------------------------------------



 



bank having a combined capital and surplus of not less than $100,000,000 (or in
the case of foreign banks, the Dollar equivalent thereof), the consent of the
Agent and, unless an Event of Termination has occurred and is continuing, the
Seller shall first have been obtained (which consent may not be unreasonably
withheld)”
     (f) Pursuant to the provisions of Section 11.3 of the Receivables Purchase
Agreement, the notice addresses for each of the Transaction Parties is hereby
changed to:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: Kirk Larsen, Treasurer
Tel: 904-854-8712
Fax: 904-357-1290
E-Mail: Kirk.Larsen@fisglobal.com
With a required copy to:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: Mike Gravelle, Chief Legal Officer
Tel: 904-854-5024
Fax: 904-357-1290
E-Mail: Mgravelle@fnf.com
     (g) Schedule VI (Subsidiaries) and Schedule VII (Unrestricted Subsidiaries)
of the existing Receivables Purchase Agreement are hereby replaced with
Schedule VI and Schedule VII hereto, respectively.
     (h) Upon the occurrence of the Metavante Facility Pay-Off Date, the
Receivables Purchase Agreement shall be further amended as follows:
     (i) Section 1.1 of the Receivables Purchase Agreement shall be amended by
deleting in their entirety the following defined terms: “Guaranty Protection
Repurchase Obligation”, “Guaranty Protection Termination”, “Guaranty Protection
Termination Date” and “Repurchase Amount”.
     (ii) The definition of “Capital Investment” set forth in Section 1.1 of the
Receivables Purchase Agreement shall be amended by deleting the words “or
Repurchase Amounts” from the fourth line thereof and from the seventh line
thereof.

5



--------------------------------------------------------------------------------



 



     (iii) The definition of “Immaterial Subsidiaries” set forth in Section 1.1
of the Receivables Purchase Agreement shall be amended by deleting the last
sentence thereof.
     (iv) The definition of “Obligations” set forth in Section 1.1 of the
Receivables Purchase Agreement shall be amended by deleting the words “and
Guaranty Protection Repurchase Obligation” from the sixth and seventh lines
thereof.
     (v) The definition of “Originator” set forth in Section 1.1 of the
Receivables Purchase Agreement shall be amended by deleting the proviso thereto.
     (vi) The definition of “Restricted Subsidiary” set forth in Section 1.1 of
the Receivables Purchase Agreement shall be amended by deleting the
parenthetical clause “(including in any event Metavante Holdings and Metavante
Corporation)” from the end thereof.
     (vii) Section 2.3(b) of the Receivables Purchase Agreement shall be deleted
in its entirety and replaced with the words “[Intentionally omitted.]”.
     (viii) Section 2.5(a) of the Receivables Purchase Agreement shall be
amended by:
     (A) deleting the words “and on any Guaranty Protection Termination Date”
from the first and second lines thereof, and
     (B) deleting the words “or repurchase pursuant to any Guaranty Protection
Repurchase Obligation, as applicable,” from the third line thereof.
     (ix) Section 2.10(a) of the Receivables Purchase Agreement shall be amended
by deleting the parenthetical clause “(including any Repurchase Amount)” from
the second line thereof.
     (x) Section 5.5(j) of the Receivables Purchase Agreement shall be amended
by deleting the proviso to the second sentence thereof.
     (xi) Section 7.1(e) of the Receivables Purchase Agreement shall be amended
by:
     (A) adding the word “or” directly before the words “(iii) an “Event of
Default”” in the second from last line thereof, and

6



--------------------------------------------------------------------------------



 



     (B) deleting the words “;or (iv) an “Event of Default” shall exist under
(as defined in) the Metavante Credit Agreement (or any refinancing thereof)”
from the end thereof.
     Section 3. Amendment of the Receivables Sale Agreement.
     (a) Section 3.01(k) of the Receivables Sale Agreement is hereby amended by
replacing the words “As of the Closing Date (after giving effect to the
Acquisition)” in the first and second lines thereof with the words “As of the
Amendment No. 1 Effective Date”.
     (b) Upon the occurrence of the Metavante Facility Pay-Off Date, the
Receivables Sale Agreement shall be further amended as follows:
     (i) Paragraph (e) of Section 2.02 of the Receivables Sale Agreement shall
be amended by deleting the words “or Guaranty Protection Repurchase Obligation”
from the third and fourth lines thereof.
     (ii) Paragraph (b) of Section 2.03 of the Receivables Sale Agreement shall
be amended by deleting the proviso to the second sentence thereof.
     (iii) Section 7.01 of the Receivables Sale Agreement shall be amended by
deleting the proviso to the first sentence thereof.
     (iv) Paragraph (d) of Section 7.03 of the Receivables Sale Agreement shall
be deleted in its entirety.
     (v) The Form of Subordinated Note attached as Exhibit A to the Receivables
Sale Agreement shall be amended as follows:
     (A) deleting the words “”Guaranty Protection Repurchase Obligations” from
the thirteenth line of Section 4 thereof,
     (B) deleting the words “or “Guaranty Protection Repurchase Obligations””
from the fifth line of Section 5 thereof, and
     (C) deleting the words “or “Guaranty Protection Repurchase Obligations””
from the eighth and ninth lines of Section 5 thereof.
     Section 4. Amendments of the Guaranty.
     (a) The first paragraph of Section 7 of the Guaranty is hereby amended by
replacing the words “and (ii) the date” in the third line thereof with the words

7



--------------------------------------------------------------------------------



 



“and (iii) the date”.
     (b) Annex A to the Guaranty is hereby amended by adding, in appropriate
alphabetical order, the following defined terms:
     (i) “FNIS Facility Pay-Off Date” means the date on which (i) all
“Obligations” under, and as defined in, the FNIS Credit Agreement (other than
contingent indemnification obligations) are repaid in full, (ii) all letters of
credit thereunder are terminated or cash-collateralized and (iii) all
commitments thereunder are terminated.
     (ii) “Included Debt” has the meaning specified in the proviso to Section 3
of Annex D.
     (iii) “Leveraged Recapitalization Transaction” means, collectively, (a) the
execution, delivery and performance by the FNIS Loan Parties of the FNIS Credit
Agreement Amendment, (b) the funding of “Additional Term Loans” (as defined in
the FNIS Credit Agreement) pursuant to Section 2.16(a)(i) of the FNIS Credit
Agreement and in accordance with the other applicable provisions of Section 2.16
of the FNIS Credit Agreement, (c) the funding of the Senior Notes and the
execution and delivery by the applicable Consolidated Companies of the
documentation associated therewith and the performance of their obligations
thereunder, (d) the consummation of the share repurchase contemplated by
Section 7.06(g) of the FNIS Credit Agreement and the execution and delivery by
the applicable Consolidated Companies of the documentation associated therewith
and the performance of their obligations thereunder, (e) the repayment in full
of the indebtedness outstanding under the Metavante Credit Agreement and (f) the
payment of the fees and expenses incurred in connection with any of the
foregoing.
     (iv) “Permitted Senior Indebtedness” means any unsecured Indebtedness
(other than Permitted Subordinated Indebtedness) that (a) is not scheduled to
mature prior to the date that is 91 days after (i) prior to the occurrence of
the FNIS Facility Pay-Off Date, the stated maturity date for the latest maturing
“Tranche” of “Term Loans” (each as defined in the FNIS Credit Agreement)
outstanding on the date of incurrence of such Permitted Senior Indebtedness and
(ii) thereafter, the Termination Date, (b) has no scheduled amortization or
payments of principal prior to (i) prior to the occurrence of the FNIS Facility
Pay-Off Date, the stated maturity date for the latest maturing Tranche of Term
Loans outstanding on the date of incurrence of such Permitted Senior
Indebtedness and (ii) thereafter, the Termination Date and (c) has mandatory
prepayment, repurchase or redemption provisions no more onerous or expansive in
scope, taken as a whole, than those contained in the FNIS Credit Agreement for
the Term Loans (as defined in the FNIS Credit Agreement)

8



--------------------------------------------------------------------------------



 



or are otherwise reasonably acceptable to the Agent.
     (v) “Qualified Equity Interests” means Equity Interests of FNIS other than
Disqualified Equity Interests.
     (vi) “Ratio Trigger Date” has the meaning specified in Section 10(a)(i) of
Annex D.
     (vii) “Restricted Prepayment” has the meaning specified in Section 11 of
Annex D.
     (viii) “Senior Notes” has the meaning specified in Section 3(y) of Annex D.
     (ix) “Senior Note Permitted Amount” means, at any time, the excess, if any,
of (a) $3,400,000,000 over (b) the sum of (x) the aggregate amount of the
“Specified Term A-2 Loans” (as defined in the FNIS Credit Agreement) established
at or prior to such time pursuant to ýSection 2.16(a)(ii) of the FNIS Credit
Agreement and (y) the aggregate amount of the additional “Term Commitments” (as
defined in the FNIS Credit Agreement) established at or prior to such time
pursuant to ýSection 2.16(a)(i) of the FNIS Credit Agreement.
     (x) “Senior Secured Leverage Ratio” means, as of the end of any fiscal
quarter of FNIS for the four fiscal quarter period ending on such date, the
ratio of (a) Total Secured Indebtedness on the last day of such period to
(b) Consolidated EBITDA of the Consolidated Companies for such period; provided
that the amount of Total Secured Indebtedness determined pursuant to clause
(a) above at any date shall be reduced (i) by the amount of any outstanding
“Swing Line Loans” or “Revolving Credit Loans” (each as defined in the FNIS
Credit Agreement) drawn for the purpose of card settlements so long as (x) such
Swing Line Loans and Revolving Credit Loans are repaid within three Business
Days after the applicable date regarding which the Senior Secured Leverage Ratio
is calculated and (y) FNIS certifies as to the amount of such Swing Line Loans
and Revolving Credit Loans and such repayment in the applicable Compliance
Certificate (delivered under the FNIS Credit Agreement) and (ii) in the case of
any such Indebtedness of a Majority-Owned Subsidiary, by an amount directly
proportional to the amount (if any) by which Consolidated EBITDA determined
pursuant to clause (b) above for such date was reduced (including through the
calculation of Consolidated Net Income) by the elimination of a minority
interest in such Majority-Owned Subsidiary owned by a Person other than a
Consolidated Company.
     (xi) “Specified Debt” has the meaning specified in the proviso to Section 3
of Annex D.

9



--------------------------------------------------------------------------------



 



     (xii) “Specified Debt Test” has the meaning specified in the proviso to
Section 3 of Annex D.
     (xiii) “Specified Disposition” means any sale, transfer or other
disposition, or series of related sales, transfers or other dispositions (other
than (x) in the ordinary course of business or (y) among Consolidated
Companies), (a) that involves assets comprising all or substantially all of an
operating unit of a business or common Equity Interests of any Person, in each
case owned by any Restricted Company and (b) the total consideration in respect
of which exceeds $10,000,000.
     (xiv) “Total Secured Indebtedness” means, without duplication, (a) the
aggregate Outstanding Amount of all Capital Investments and all FNIS Loans and
Metavante Loans, the aggregate undrawn amount of all outstanding trade “Letters
of Credit” and all “Unreimbursed Amounts” (each, as defined in the FNIS Credit
Agreement) and (b) all other Indebtedness of the Consolidated Companies of the
type referred to in clauses (a), (b) (but solely in respect of letters of credit
and bankers’ acceptances, and solely to the extent drawn and not yet
reimbursed), (d), (e), (f) and (h) of the definition thereof and all Guarantees
of FNIS and its Subsidiaries in respect of such Indebtedness of any other
Person, in each case (i) that is secured by any asset of the Consolidated
Companies and (ii) other than Specified Non-Recourse Indebtedness.
     (c) Annex A to the Guaranty is hereby amended by deleting in their entirety
the following defined terms: “Exchange Companies” and “Guarantee”.
     (d) The definitions of the following terms set forth in Annex A to the
Guaranty are hereby amended as follows:
     (i) “Consolidated EBITDA” is hereby amended by:
     (A) in clause (b)(viii) thereof, replacing the word “Acquisition” in the
second line thereof with the words “Leveraged Recapitalization Transaction, the
Metavante Transaction”,
     (B) in clause (b)(xiii) thereof, replacing the word “Acquisition” in the
third line thereof with the words “Metavante Transaction”,
     (C) in clause (c) thereof, replacing the words “plus/minus” at the end
thereof with the word “and”, and
     (D) restating clause (d) in its entirety as:

10



--------------------------------------------------------------------------------



 



     “(d) excluding the effects of
     (i) any unrealized losses or gains in respect of Swap Contracts, and
     (ii) any losses or gains in respect of purchase accounting adjustments for
earnout obligations arising from acquisitions,”.
     (ii) “Consolidated Interest Charges” is hereby amended in clause (a)(i)
thereof by adding the words “and the Leveraged Recapitalization Transaction”
after the words “the Transaction”.
     (iii) “Disqualified Equity Interests” is hereby amended by replacing the
words “91 days after the Termination Date” in the last line thereof with the
words “91 days after (i) prior to the occurrence of the FNIS Facility Pay-Off
Date, the stated maturity date for the latest maturing “Tranche” of “Term Loans”
(each as defined in the FNIS Credit Agreement) outstanding on the date of
issuance of such Equity Interest and (ii) thereafter, the Termination Date”.
     (iv) “Leasing Companies” is hereby amended to read in full as follows:
     “Leasing Companies” means FIS Capital Leasing, Inc. and its Subsidiaries.
     (v) “Leverage Ratio” is hereby amended by replacing the words “credit card
settlements” in the eighth line thereof with the words “card settlements”.
     (vi) “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” is
hereby amended by:
     (A) replacing clause (a) thereof in full with the following new clause (a):
     “(a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Specified Transaction, (i) in the case of
a Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included and (ii) in the case of a Specified Disposition
described in the definition of “Specified Transaction”, shall be excluded,”
     (B) replacing the words “Leverage Ratio or each of the financial covenants
set forth in Section 10 of Annex D in

11



--------------------------------------------------------------------------------



 



respect of a Specified Transaction” in the second, third and fourth lines
thereof with the words “Leverage Ratio, Senior Secured Leverage Ratio or each of
the financial covenants set forth in Section 10 of Annex D, in each case in
respect of a Specified Transaction”, and
     (C) adding the words “, the Senior Secured Leverage Ratio” immediately
after the words “the Leverage Ratio” in the second line of the proviso thereto.
     (vii) “Restricted Payment” is hereby amended by adding the following
sentence at the end thereof: “The amount expended in any Restricted Payment, if
other than in cash, will be deemed to be the fair market value of the relevant
non-cash assets, as determined in good faith by the board of directors of FNIS
and evidenced by a board resolution.”
     (viii) “Specified Transaction” is hereby amended to read in full as
follows:
     “Specified Transaction” means, any Investment, Restricted Payment,
Restricted Prepayment, designation of an Unrestricted Subsidiary, or incurrence
of Indebtedness in respect of which compliance with the financial covenants set
forth in ýSection 10 of Annex D, or the Senior Secured Leverage Ratio, is by the
terms of the Guaranty required to be calculated on a Pro Forma Basis, or any
Specified Disposition.
     (e) Section 10 of Annex B to the Guaranty is hereby amended to change the
reference therein to “As of the Closing Date (after giving effect to the
Acquisition)” to read instead “As of the Amendment No. 1 Effective Date”.
     (f) Section 11 of Annex C to the Guaranty is hereby amended to change each
reference therein to “Closing Date” to read instead “Amendment No. 1 Effective
Date”.
     (g) Paragraph (a) of Section 2 of Annex C to the Guaranty is hereby amended
by replacing the words “no later than five days” in the first line thereof with
the words “no later than five Business Days”.
     (h) Paragraph (a) of Section 12 of Annex C to the Guaranty is hereby
amended by:
     (i) deleting the word “and” in the seventh line thereof at the end of
clause (1) in the first parenthetical clause thereof and replacing it with a
comma,

12



--------------------------------------------------------------------------------



 



     (ii) adding the words “and (3) any Securitization Vehicle” in the ninth
line thereof at the end of the first parenthetical clause thereof,
     (iii) deleting the word “and” in the fifteenth line thereof at the end of
clause (1) in the second parenthetical clause thereof and replacing it with a
comma, and
     (iv) adding the words “and (3) any Securitization Vehicle” in the
seventeenth line thereof at the end of the second parenthetical clause thereof.
     (i) Annex D to the Guaranty is hereby amended and restated in its entirety
as set forth on Annex D attached hereto.
     (j) Schedule 1 (Subsidiaries), Schedule 2(b) (Liens), Schedule 3
(Investments), Schedule 4 (Indebtedness), Schedule 5 (Transactions with
Affiliates) and Schedule 6 (Burdensome Agreements) are hereby replaced with
Schedule 1, Schedule 2(b), Schedule 3, Schedule 4, Schedule 5 and Schedule 6
attached hereto, respectively.
     (k) Upon the occurrence of the Metavante Facility Pay-Off Date, the
Guaranty shall be further amended as follows:
     (i) The second paragraph of Section 1 of the Guaranty shall be amended by
deleting the words “Guaranty Protection Repurchase Obligations,” from the fifth
and sixth lines thereof.
     (ii) Clause (iii) of Section 11 of Annex C to the Guaranty shall be amended
by replacing the words “neither the borrower under the Metavante Credit
Agreement nor any” in the beginning thereof with the word “no”.
     Section 5. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of SPV, FNIS, the Originators and the
Subsidiary Guarantors (collectively, the “Specified Transaction Parties”) hereby
jointly and severally represent and warrant to the Agent and each Purchaser as
follows:
     (a) The execution, delivery and performance by such Specified Transaction
Party of this Amendment are (i) within such Specified Transaction Party’s
corporate or other organizational powers, (ii) have been duly authorized by all
necessary corporate, shareholder or other organizational action, and (iii) do
not and will not (A) contravene the terms of such Specified Transaction Party’s
Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 1 of Annex D to the Guaranty), or require any payment to be made under
any (1) documentation governing any Permitted Subordinated Indebtedness, (2)

13



--------------------------------------------------------------------------------



 



any other Contractual Obligation to which such Specified Transaction Party is a
party or affecting such Specified Transaction Party or the properties of such
Specified Transaction Party or any of its Subsidiaries or (3) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Specified Transaction Party or its property is
subject; or (C) violate, in any material respect, any Law; except with respect
to any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (B) to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
     (b) This Amendment has been duly executed and delivered by each of the
Specified Transaction Parties. This Amendment (as of the date hereof and as of
the Amendment No. 1 Effective Date) constitutes legal, valid and binding
obligations of each Specified Transaction Party, enforceable against such
Specified Transaction Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.
     (c) The representations and warranties applicable to each Transaction Party
contained in Article IV of the Receivables Purchase Agreement, Article III of
the Receivables Sale Agreement, Annex B to the Guaranty and any other
Transaction Documents that are qualified by materiality are true and correct,
and the representations and warranties that are not so qualified are true and
correct in all material respects, in each case on and as of the date hereof
(other than with respect to any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty is
true and correct in all material respects as of such earlier date).
     (d) After giving effect to this Amendment and the transactions contemplated
hereby, no Event of Termination has occurred and is continuing.
     Section 6. Conditions To Effectiveness of Amendment. This Amendment shall
become effective upon the satisfaction of the following conditions (the date
that all such conditions are so satisfied, the “Amendment No. 1 Effective
Date”):
     (a) The conditions set forth in Section 3.2(i), (ii) and (iii) of the
Receivables Purchase Agreement shall be satisfied on and as of the Amendment
No. 1 Effective Date, and the Agent shall have received a certificate dated as
of the Amendment No. 1 Effective Date, and signed by a Responsible Officer of
each of FNIS and the SPV, to such effect.
     (b) The Agent shall have received the favorable legal opinions of counsel
to each of the Specified Transaction Parties addressed to the Agent and each
Purchaser dated the Amendment No. 1 Effective Date, which opinions shall be in
form and substance substantially similar to those delivered in connection

14



--------------------------------------------------------------------------------



 



with the Receivables Purchase Agreement.
     (c) The Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Transaction Party, the authorization of
execution, delivery and performance of this Amendment and any other legal
matters relating to the Transaction Documents, all in form and substance
reasonably satisfactory to the Agent and its counsel.
     (d) The Agent shall have received payment from FNIS or SPV, for the account
of each Consenting Purchaser that executes and delivers a counterpart signature
page to this Amendment at or prior to 12:00 p.m., New York City time, on
June 30, 2010 (or such later time as FNIS shall agree, in its sole discretion),
an upfront fee (the “Consent Fee”) in an aggregate amount equal to 0.125% of the
aggregate amount of the Commitments held by each of the Consenting Purchasers.
The Consent Fees shall be payable on the Amendment No. 1 Effective Date (upon
the satisfaction of all other conditions for the occurrence thereof), in
immediately available funds and, once paid, such fee or any part thereof shall
not be refundable.
     (e) FNIS shall have paid (upon the satisfaction of all other conditions set
forth in this Amendment) all fees and other amounts due and payable pursuant to
this Amendment and the letter agreement dated June 21, 2010 between FNIS, SPV,
JPMCB and J.P. Morgan Securities Inc., including, to the extent invoiced,
reimbursement or payment of reasonable out-of-pocket expenses in connection with
this Amendment and any other out-of-pocket expenses of the Agent required to be
paid or reimbursed pursuant to the Transaction Documents, including the
reasonable fees, charges and disbursements of counsel for the Agent.
     (f) Since December 31, 2009, there has been no change, occurrence or
development that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect.
     The Agent shall notify FNIS, SPV and the Purchasers of the Amendment No. 1
Effective Date and such notice shall be conclusive and binding.
     Section 7. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
telecopier, pdf or other electronic means of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.
     Section 9. Incorporation of Certain Terms. Sections 11.9, 11.12, 11.13

15



--------------------------------------------------------------------------------



 



and 11.14 of the Receivables Purchase Agreement shall apply to this Amendment
mutatis mutandis as set out in full therein.
[The remainder of this page is intentionally blank.]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            FIS RECEIVABLES SPV, LLC
      By:   /s/ Kirk Larsen         Name:   Kirk Larsen        Title:   Senior
Vice President and Treasurer     

            FIDELITY NATIONAL
        INFORMATION SERVICES, INC.
      By:   /s/ Kirk Larsen         Name:   Kirk Larsen         Title:   Senior
Vice President and Treasurer     

OTHER ORIGINATORS

            CHEX SYSTEMS, INC.
        FIDELITY NATIONAL
        TRANSACTION SERVICES, INC. 

    By:   /s/ Kirk Larsen         Name:   Kirk Larsen        Title:   Authorized
Signatory     

SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



     
 
  ORIGINATORS
 
   
 
  ASSET EXCHANGE, INC.
 
  ATM MANAGEMENT SERVICES, INC.
 
  AURUM TECHNOLOGY, LLC
 
  EFUNDS CORPORATION
 
  EFUNDS IT SOLUTIONS GROUP, INC.
 
  FIDELITY INFORMATION SERVICES, INC.
 
  FIDELITY NATIONAL CARD SERVICES, INC.
 
  FIDELITY NATIONAL E-BANKING SERVICES, INC.
 
  FIDELITY NATIONAL FIRST BANKCARD SYSTEMS, INC.
 
  FIDELITY NATIONAL INFORMATION SERVICES, LLC
 
  FIDELITY NATIONAL INFORMATION SOLUTIONS, INC.
 
  FIS CORE PROCESSING SERVICES, LLC
 
  FIS ITEM PROCESSING SERVICES, LLC
 
  FIS MANAGEMENT SERVICES, LLC
FIS OUTPUT SOLUTIONS, LLC
INTERCEPT, INC.
PENLEY, INC.
SANCHEZ COMPUTER ASSOCIATES, LLC
 
  SANCHEZ SOFTWARE, LTD.
SECOND FOUNDATION, INC.
WCS ADMINISTRATIVE SERVICES, INC.
 
  WILDCARD SYSTEMS, INC.

                  By:   /s/ Kirk Larsen         Name:   Kirk Larsen        
Title:   Senior Vice President and Treasurer   

SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTORS
CERTEGY CHECK SERVICES, INC.
CERTEGY PAYMENT RECOVERY SERVICES, INC.
CHEX SYSTEMS COLLECTION AGENCY,INC.
CLEARCOMMERCE CORPORATION
DEPOSIT PAYMENT PROTECTION SERVICES INC.
FIDELITY NATIONAL PAYMENT SERVICES, INC.
FIDELITY NATIONAL TRANSACTION SERVICES INC.
FIS CAPITAL LEASING, INC.
FIS CAPITAL, LLC
METAVANTE PAYMENT SERVICES AZ CORPORATION
METAVANTE PAYMENT SERVICES, LLC

         
By: 
Kirk Larsen
 
   
 
     
 
Name:   Kirk Larsen    
 
Title: Authorized Signatory    

SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



ADMINISOURCE COMMUNICATIONS, INC.
ADVANCED FINANCIAL SOLUTIONS, INC.
ANALYTIC RESEARCH TECHNOLOGIES INC.
ASSET EXCHANGE, INC.
ATM MANAGEMENT SERVICES, INC.
AURUM TECHNOLOGY, LLC
BENSOFT, INCORPORATED
CARD BRAZIL HOLDINGS, INC.
CHEX SYSTEMS, INC.
DELMARVA BANK DATA PROCESSING CENTER, LLC
EFD ASIA, INC.
EFUNDS CORPORATION
EFUNDS GLOBAL HOLDINGS CORPORATION
EFUNDS IT SOLUTIONS GROUP, INC.
ENDPOINT EXCHANGE LLC
FIDELITY INFORMATION SERVICES INTERNATIONAL HOLDINGS, INC.
FIDELITY INFORMATION SERVICES INTERNATIONAL, LTD.
FIDELITY INFORMATION SERVICES INC.
FIDELITY INTERNATIONAL RESOURCE MANAGEMENT, INC.
FIDELITY NATIONAL ASIA PACIFIC HOLDINGS, LLC.
FIDELITY NATIONAL CARD SERVICES, INC.
FIDELITY NATIONAL E-BANKING SERVICES INC
FIDELITY NATIONAL FIRST BANKCARD SYSTEMS, INC.
FIDELITY NATIONAL GLOBAL CARD SERVICES, INC.
FIDELITY NATIONAL INFORMATION SERVICES, LLC
FIDELITY NATIONAL INFORMATION SOLUTIONS INC,
FIDELITY OUTSOURCING SERVICES INC
FIS CORE PROCESSING SERVICES, LLC
FIS ITEM PROCESSING SERVICES, LLC
FIS MANAGEMENT SERVICES, LLC
FIS OUTPUT SOLUTIONS, LLC
GHR SYSTEMS, INC.
INTERCEPT, INC.
KIRCHMAN COMPANY LLC
KIRCHMAN CORPORATION
LINK2GOV CORP.
MBI BENEFITS, INC.
METAVANTE ACQUISITION COMPANY II LLC
METAVANTE CORPORATION
METAVANTE HOLDINGS, LLC
METAVANTE OPERATIONS RESOURCES CORPORATION
NEVER COMPROMISE, LLC
NYCE PAYMENTS NETWORK, LLC
PAYMENT SOUTH AMERICA HOLDINGS INC.
PENLEY, INC.
PRIME ASSOCIATES, INC.
SANCHEZ COMPUTER ASSOCIATES, LLC
SANCHEZ SOFTWARE, LTD.
SECOND FOUNDATION, INC.
TREEV LLC
VALUTEC CARD SOLUTIONS, LLC
VECTORSGI, INC.
VICOR, INC.
WCS ADMINISTRATIVE SERVICES, INC.
WILDCARD SYSTEMS, INC.

                  By:   /s/ Kirk Larsen         Name:   Kirk Larsen       
Title:   Senior Vice President and Treasurer     

SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Agent
      By:   /s/ Ann B. Kerns         Name:   Ann B. Kerns        Title:   Vice
President              [Name of Purchaser:]
      By:   [On file with Administrative Agent]       Name:           Title:    
 

SIGNATURE PAGE TO OMNIBUS AMENDMENT NO. 1

 



--------------------------------------------------------------------------------



 



Annex D
Form of Annex D to the Guaranty

1



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ANNEX D
NEGATIVE COVENANTS
     Section 1. Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) (i) Liens pursuant to any Transaction Document, (ii) Liens granted by
the FNIS Loan Parties pursuant to any FNIS Loan Document and (iii) Liens granted
by the Metavante Loan Parties pursuant to any Metavante Loan Document;
     (b) Liens existing on the Amendment No. 1 Date and listed on Schedule 2(b)
and any modifications, replacements, refinancings, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 3, and (B) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens (if such obligations constitute Indebtedness) is
permitted by Section 3;
     (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days, or, if more than 30 days overdue,
(i) which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;
     (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;
     (e) (i) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies or
(iii) obligations in respect of letters of credit or bank guarantees that have
been posted

 



--------------------------------------------------------------------------------



 



by a Restricted Company to support the payment of the items set forth in clauses
(i) and (ii) of this Section 1(e);
     (f) (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted by a Restricted
Company to support the payment of items set forth in clause (i) of this
Section 1(f);
     (g) easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially and adversely interfere
with the ordinary conduct of the business of the applicable Person;
      (h) Liens securing judgments for the payment of money not constituting an
Event of Termination under paragraph (h) of Section 7.1 of the Receivables
Purchase Agreement;
     (i) Liens arising in connection with the Cash Management Practices,
including Liens securing borrowings from financial institutions and their
Affiliates permitted under Section 3(m) to the extent specified in the
definition of “Cash Management Practices”;
     (j) (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of FNIS or any of its material Restricted Subsidiaries
or (B)) secure any Indebtedness (other than any obligation that is Indebtedness
solely as a result of the operation of clause (e) of the definition thereof) and
(ii) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by any Restricted Company or by a
statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;
     (k) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (l) Liens (i) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (ii) attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of
business, (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry and (iv) of financial
institutions

2



--------------------------------------------------------------------------------



 



funding the Vault Cash Operations in the cash provided by such institutions for
such Vault Cash Operations;
     (m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 2(h) and (l) and to be applied against the purchase price for such
Investment, and (B) consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 5 and (ii) on cash earnest money deposits
made by any Restricted Company in connection with any letter of intent or
purchase agreement permitted hereunder;
     (n) Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary to the extent permitted under Section 3;
     (o) Liens in favor of any Restricted Company securing Indebtedness
permitted under Section 3(e) or other obligations other than Indebtedness owed
by a Restricted Company to another Restricted Company;
     (p) Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof and any modifications,
replacements, renewals or extensions thereof; provided that (i) in the case of
Liens securing purchase money Indebtedness or Capitalized Leases, (A) such Liens
attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement to pledge after-acquired
property shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition); provided that
individual equipment financings otherwise permitted to be secured hereunder
provided by one Person (or its Affiliates) may be cross collateralized to other
such financings provided by such Person (or its affiliates), (ii) in the case of
Liens securing Indebtedness other than purchase money Indebtedness or
Capitalized Leases, (A) such Liens do not extend to the property of any Person
other than the Person acquired or formed to make such acquisition and the
subsidiaries of such Person and (B) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary and
(iii) the Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extensions thereof) is permitted under Section 3;
     (q) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable Law) regarding leases entered into by FNIS or
any of its Restricted Subsidiaries in the ordinary course of business (and Liens
consisting of the interests or title of the respective lessors thereunder);

3



--------------------------------------------------------------------------------



 



     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Guaranty;
     (s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;
     (t) Liens securing obligations permitted under Section 3(u) to the extent
specified therein;
     (u) Liens on the assets of a Securitization Vehicle securing Indebtedness
under any Securitization Financing permitted under Section 3(v);
     (v) Liens securing the Specified Non-Recourse Indebtedness permitted under
Section 3(f) to the extent specified therein;
     (w) any pledge of the Equity Interests in an Unrestricted Subsidiary to
secure Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and
     (x) other Liens securing Indebtedness or other obligations outstanding in
an aggregate principal amount not to exceed the greater of (i) 3.5% of Total
Consolidated Assets and (ii) $150,000,000.
     Section 2. Investments. Make or hold any Investments, except:
     (a) Investments by a Restricted Company in assets that were Cash
Equivalents when such Investment was made, and the holding of cash at any time
by a Restricted Company;
     (b) loans or advances to directors, officers, members of management,
employees and consultants of a Restricted Company in an aggregate amount not to
exceed $20,000,000 at any time outstanding, for business related travel,
entertainment, relocation and analogous ordinary business purposes or in
connection with such Person’s purchase of Equity Interests of FNIS;
     (c) Investments (i) by such FNIS Loan Party in any other FNIS Loan Party,
(ii) by FNIS or any of its Domestic Subsidiaries in FNIS or any of its Domestic
Subsidiaries, (iii) by any Restricted Subsidiary that is not a FNIS Loan Party
in any Restricted Company and (iv) by any FNIS Loan Party in any Restricted
Subsidiary that is not a FNIS Loan Party in an aggregate amount for all

4



--------------------------------------------------------------------------------



 



such Investments under this clause (iv) not to exceed, at the time such
Investment is made and after giving effect to such Investment, the sum of (1)
$100,000,000, plus (2) the amount (if positive) by which 5% of the Total
Consolidated Assets exceeds the aggregate amount of all Investments in
Unrestricted Subsidiaries made or deemed to be made pursuant to Section 2(n),
plus (3) the aggregate amount of any cash repayment of or return on such
Investments theretofore received by the FNIS Loan Parties;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
     (e) Investments consisting of Liens, Indebtedness, Dispositions and
Restricted Payments permitted under Sections 1, 3, 5 and 6, respectively;
     (f) Investments existing or contemplated on the Amendment No. 1 Effective
Date (including those in the Brazilian Joint Venture) and set forth on
Schedule 3 and any modification, replacement, renewal or extension thereof;
provided that the amount of the original Investment is not increased except by
the terms of such Investment or as otherwise permitted by this Section 2;
     (g) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 5;
     (h) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of more than
50% of the Equity Interests in a Person that, upon the consummation thereof,
will be owned directly by FNIS or one or more of its wholly owned Subsidiaries
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this Section 2(h)
(each, a “Permitted Acquisition”):
     (i) FNIS and any such newly created or acquired Subsidiary shall, or will
within the times specified therein, have complied with the requirements of
Section 12 of Annex C, as the case may be;
     (ii) any Indebtedness incurred in connection with such acquisition by FNIS
or any Restricted Subsidiary shall be permitted by Section 3;
     (iii) (A) immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Event of Termination shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, FNIS shall be in

5



--------------------------------------------------------------------------------



 



Pro Forma Compliance with all of the covenants set forth in Section 10, in each
case such compliance to be determined on the basis of the financial information
most recently delivered to the Agent and the Purchasers (either pursuant to
Section 1 of Annex C or in any subsequent delivery of financial information by
FNIS to the Agent prior to such purchase or other acquisition) as though such
purchase or other acquisition had been consummated as of the first day of the
fiscal period covered thereby and, with respect to each such purchase or other
acquisition having total consideration in excess of $100,000,000, evidenced by a
certificate from the chief financial officer (or other equivalent officer) of
FNIS demonstrating such compliance calculation in reasonable detail;
     (iv) if the total consideration of such Permitted Acquisition exceeds
$100,000,000, FNIS shall have delivered to the Agent, on behalf of the
Purchasers, no later than five Business Days after the date on which any such
purchase or other acquisition is consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Agent, certifying
that all of the requirements set forth in this Section 2(h) have been satisfied
or will be satisfied on or prior to the consummation of such purchase or other
acquisition; and
     (v) such purchase or other acquisition was approved by the board of the
directors (or other applicable governing body) of the Person being acquired;
     (i) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of any Person and in
settlement of obligations of, or other disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;
     (j) Investments and transfers of funds among the Consolidated Companies
that are made in accordance with the Cash Management Practices;
     (k) advances of payroll payments to employees in the ordinary course of
business;
     (l) Guarantees by a Restricted Company of leases (other than Capitalized
Leases) entered into in the ordinary course of business;
     (m) Investments in the ordinary course consisting of endorsements for
collection or deposit;
     (n) Investments by Restricted Companies in Unrestricted Subsidiaries after
the Amendment No. 1 Effective Date (it being understood and agreed that the book
value of the assets of an Unrestricted Subsidiary other than any Securitization
Vehicle at the time of its designation as such pursuant to Section

6



--------------------------------------------------------------------------------



 



6.14 of the FNIS Credit Agreement shall be deemed to be an Investment made in
such Unrestricted Subsidiary in an amount equal to such book value, but if such
Unrestricted Subsidiary is not wholly-owned by the Restricted Companies, only an
amount proportional to such Restricted Companies’ ownership therein shall be
included in this calculation) in an aggregate amount for all such Investments
(less an amount equal to the book value of all Unrestricted Subsidiaries other
than any Securitization Vehicle that, after the Amendment No. 1 Effective Date,
are redesignated by FNIS to be Restricted Subsidiaries, calculated as of the
date of such redesignation) not to exceed for all Unrestricted Subsidiaries
(other than Securitization Vehicles), at the time such Investment is made and
after giving effect to such Investment, the sum of (i) an amount equal to 5% of
the Total Consolidated Assets as of such time (net of any Investment made
pursuant to Section 2(c)(iv)(2)), plus (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by Restricted
Companies after the Amendment No. 1 Effective Date;
     (o) Investments consisting of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (p) [intentionally omitted];
     (q) any Investment in a Securitization Vehicle or any Investment by a
Securitization Vehicle in any other Person in connection with a Securitization
Financing permitted by Section 3(v), including Investments of funds held in
accounts permitted or required by the arrangements governing the Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Vehicle is in the form of a purchase money note, contribution of
additional Securitization Assets or equity investments; and
     (r) so long as immediately after giving effect to any such Investment, no
Event of Termination has occurred and is continuing, other Investments in an
aggregate amount for all such Investments (calculated using the actual amount of
such Investments as funded by the Restricted Companies) not to exceed at any
time the sum of (i) $250,000,000 and (ii) the aggregate amount of any cash
repayment of or return on such Investments theretofore received by the
Restricted Companies.
     Section 3. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
      (a) Permitted Subordinated Indebtedness;
     (b) (i) Indebtedness of the Transaction Parties under the Transaction
Documents, (A) Indebtedness of FNIS and any of its Restricted Subsidiaries under
the FNIS Loan Documents and any Permitted Refinancing thereof and
(B) Indebtedness of the Metavante Loan Parties under the Metavante Loan
Documents and any Permitted Refinancing thereof;

7



--------------------------------------------------------------------------------



 



     (c) Indebtedness outstanding on the Amendment No. 1 Effective Date and
listed on Schedule 4 and any Permitted Refinancing thereof;
     (d) Guarantees by a Restricted Company in respect of Indebtedness of
another Restricted Company otherwise permitted hereunder (i) including, for the
avoidance of doubt, unsecured Guarantees in respect of the obligations of the
Securitization Vehicle under a Securitization Financing permitted by Section
3(v) and (ii) excluding Indebtedness permitted by Section 3(y) and Section 3(z);
provided that (x) no Guarantee by any Restricted Company (other than FNIS) of
any Permitted Subordinated Indebtedness (or any Permitted Refinancing thereof)
shall be permitted unless such Restricted Company shall have also provided a
Guarantee of the Obligations substantially on the terms set forth in this
Guaranty in accordance with Section 12 of Annex C and (y) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Purchasers as those contained in the subordination of such Indebtedness;
     (e) Indebtedness of a Restricted Company that constitutes an Investment
permitted by Section 2; provided that all such Indebtedness of any Transaction
Party to any Subsidiary that is not a Transaction Party must be expressly
subordinated to the Obligations of such Transaction Party, it being understood
that such Transaction Party may make payments thereon unless an Event of
Termination has occurred and is continuing;
     (f) Indebtedness incurred in the ordinary course of business by the Leasing
Companies in connection with their leasing business that is limited in recourse
to the assets being financed by such Indebtedness (the “Specified Non-Recourse
Indebtedness”);
     (g) subject to the Specified Debt Test, Indebtedness of Foreign
Subsidiaries of FNIS;
     (h) subject to the Specified Debt Test (to the extent applicable),
Indebtedness of a Restricted Company assumed in connection with any Permitted
Acquisition and not incurred in contemplation thereof, and any Permitted
Refinancing thereof;
     (i) Indebtedness incurred by any Restricted Company representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;
     (j) Indebtedness consisting of promissory notes issued by any Restricted
Company to future, present or former directors, officers, members of management,
employees or consultants of FNIS or any of its Subsidiaries or their respective
estates, heirs, family members, spouses or former spouses to finance the
purchase or redemption of Equity Interests of FNIS permitted by Section 6;

8



--------------------------------------------------------------------------------



 



     (k) Indebtedness incurred by a Restricted Company in a Permitted
Acquisition or Disposition constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;
     (l) Indebtedness consisting of obligations of any Restricted Company under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;
     (m) Indebtedness (including intercompany Indebtedness among the
Consolidated Companies) in respect of the Cash Management Practices;
     (n) obligations of the Consolidated Companies with respect to liabilities
arising from the Vault Cash Operations;
     (o) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations of a Restricted Company contained in supply
arrangements, in each case, in the ordinary course of business;
     (p) Indebtedness incurred by a Restricted Company constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to such similar
reimbursement-type obligations; provided that upon the drawing of such letters
of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;
     (q) obligations in respect of bid, performance, stay, customs, appeal and
surety bonds and performance and completion guarantees provided by a Restricted
Company or obligations in respect of letters of credit related thereto, in each
case in the ordinary course of business or consistent with past practice;
     (r) Guarantees by FNIS of Indebtedness permitted under this Section 3;
     (s) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (t) Indebtedness in respect of any letter of credit or bankers’ acceptance
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
     (u) Indebtedness incurred in the ordinary course of business in connection
with relocation service transactions and secured by the properties which are the
subject of such transactions;
     (v) (i) Indebtedness incurred in connection with a receivables
securitization transaction involving the Restricted Companies and a
Securitization Vehicle (a “Securitization Financing”); provided that (A) such
Indebtedness

9



--------------------------------------------------------------------------------



 



when incurred shall not exceed 100% of the cost or fair market value, whichever
is lower, of the property being acquired on the date of acquisition, (B) such
Indebtedness is created and any Lien attaches to such property concurrently with
or within forty-five (45) days of the acquisition thereof, and (C) such Lien
does not at any time encumber any property other than the property financed by
such Indebtedness, and (ii) any unsecured Guarantee by any FNIS Loan Party of
the obligations of the Securitization Vehicle under a Securitization Financing;
(w) Indebtedness (i) of the type described in clause (e) of the definition
thereof subject to Liens permitted under Section 1 or (ii) secured by Liens
permitted under Sections 1(e)(ii), 1(e)(iii), 1(f), or 1(r);
(x) subject to the Specified Debt Test, Indebtedness secured by Liens permitted
pursuant to Section 1(x) in an aggregate principal amount not to exceed the
greater of (i) 3.5% of Total Consolidated Assets and (ii) $150,000,000;
(y) (i) Permitted Senior Indebtedness under senior unsecured notes of the
Company in an aggregate outstanding principal amount not to exceed the Senior
Note Permitted Amount at any time (the “Senior Notes”); provided that (A) no
Event of Termination has occurred and is continuing or would result therefrom,
(B) immediately after giving effect to such Indebtedness, FNIS shall be in Pro
Forma Compliance with all of the covenants set forth in Section 10, such
compliance to be determined on the basis of the financial information most
recently delivered to the Agent and the Purchasers (either pursuant to Section
1(a) of Annex C or Section 1(b) of Annex C or in any subsequent delivery of
financial information by FNIS to the Agent prior to such incurrence of
Indebtedness) as though such incurrence of Indebtedness (and the repayment of
any Total Secured Indebtedness effected on or prior to such date) had been
consummated as of the first day of the fiscal period covered thereby and (C) the
proceeds thereof shall be used in connection with the Leveraged Recapitalization
Transaction, with any amounts remaining after the consummation of all components
of the Leveraged Recapitalization Transaction being available for general
corporate purposes; and (ii) any unsecured Guarantee by a Subsidiary Guarantor
of the Senior Notes;
(z) any other Permitted Senior Indebtedness or other unsecured Indebtedness of
FNIS, and any unsecured Guarantee thereof by a Subsidiary Guarantor; provided
that (a) no Event of Termination has occurred and is continuing or would result
therefrom and (b) immediately after giving effect to such Indebtedness, FNIS
shall be in Pro Forma Compliance with all of the covenants set forth in
Section 10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Agent and the Purchasers
(either pursuant to Section 1(a) of Annex C or Section 1(b) of Annex C or in any
subsequent delivery of financial information by FNIS to the Agent prior to such
incurrence of Indebtedness) as though such incurrence of Indebtedness had been
consummated as of the first day of the fiscal period covered thereby; and

10



--------------------------------------------------------------------------------



 



     (aa) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (z) above;
provided that at the time of incurrence or assumption of any Specified Debt
described below, after giving effect to such Specified Debt, the aggregate
principal amount of all Specified Debt shall not exceed the greater of
$500,000,000 and 15% of Consolidated Shareholders’ Equity (the test set forth in
this proviso is referred to herein as the “Specified Debt Test”). For purposes
hereof, “Specified Debt” means, without duplication, (A) any Indebtedness of a
FNIS Loan Party that is secured by Liens permitted to exist in reliance on any
of clauses (n), (p) or (x) of Section 1 and (B) (1) any Indebtedness of a
Restricted Subsidiary that is not a FNIS Loan Party that is permitted to exist
in reliance on any of clauses (g), (h), (w)(i) (but only if the Liens securing
such Indebtedness are permitted to exist in reliance on any of clauses (n),
(p) or (x) of Section 1) or (x) of this Section 3 (the “Included Debt”) and (2)
any Guarantee of Included Debt permitted by this Section 3.
     Section 4. [Intentionally Omitted].
     Section 5. Dispositions. Make any Disposition of any of its property
except:
     (a) Dispositions of obsolete, used, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Restricted Companies
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
     (d) Dispositions of property by a Restricted Company to another Restricted
Company; provided that if the transferor of such property is a FNIS Loan Party
(x) the transferee thereof must either be a FNIS Loan Party or a Restricted
Subsidiary that is a Domestic Subsidiary or (y) to the extent such transaction
constitutes an Investment in a Foreign Subsidiary that is a Restricted
Subsidiary, such transaction is permitted by Section 2(c);
     (e) Dispositions permitted by Sections 2 and 6 and Liens permitted by
Section 1;
     (f) Dispositions by any Restricted Company of property pursuant to
sale-leaseback transactions; provided that (i) the fair market value of all
property

11



--------------------------------------------------------------------------------



 



so Disposed of shall not exceed $100,000,000 from and after the Amendment No. 1
Effective Date and (ii) the purchase price for such property shall be paid to
such Restricted Company for not less than 75% cash consideration;
     (g) (i) Dispositions of cash and Cash Equivalents and (ii) Dispositions
pursuant to and in accordance with Cash Management Practices and in connection
with the Vault Cash Operations;
     (h) Dispositions of accounts receivable in connection with the collection
or compromise thereof;
     (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Restricted Companies;
     (j) transfers of property subject to Casualty Events upon receipt of the
proceeds of such Casualty Event;
     (k) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of FNIS, are not material to the conduct of the business of the
Restricted Companies;
     (l) Dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements (i) in
substantially the form as such arrangements are in effect on the Amendment No. 1
Effective Date or (ii) to the extent that the net cash proceeds of such
Disposition are either reinvested or applied to prepay loans pursuant to the
terms of the FNIS Credit Agreement or the Metavante Credit Agreement;
     (m) Dispositions of property to an Unrestricted Subsidiary; provided that
to the extent constituting an Investment, such Investment must be an Investment
permitted by Section 2(n);
     (n) Dispositions of real property and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;
     (o) Dispositions of tangible property in the ordinary course of business as
part of a like-kind exchange under Section 1031 of the Code;
     (p) voluntary terminations of Swap Contracts;
     (q) Dispositions of Unrestricted Subsidiaries;
     (r) Dispositions of Securitization Assets (or a fractional undivided
interest therein) in a Securitization Financing permitted under Section 3(v);
and

12



--------------------------------------------------------------------------------



 



     (s) Dispositions of property not otherwise permitted under this Section 5
by a Restricted Company to Persons that are not Affiliates of the Transaction
Parties; provided that (i) such Disposition is made in good faith on an arms’
length basis and (ii) the net cash proceeds of such Disposition are either
reinvested or applied to prepay loans pursuant to the terms of the FNIS Credit
Agreement or the Metavante Credit Agreement.
     Section 6. Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
     (a) each Restricted Subsidiary may make Restricted Payments ratably with
respect to its Equity Interests;
     (b) FNIS may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person;
     (c) so long as no Event of Termination shall have occurred and be
continuing or would result therefrom, FNIS may make Restricted Payments;
provided that FNIS would be in Pro Forma Compliance with the covenants set forth
in Section 10, in each case such compliance to be determined on the basis of the
financial information most recently delivered to the Agent and the Purchasers
(either pursuant to Section 1(a) of Annex C or Section 1(b) of Annex C or in any
subsequent delivery of financial information by FNIS to the Agent prior to such
Restricted Payments);
     (d) to the extent constituting Restricted Payments permitted by other
clauses of this Section 6, FNIS and its Restricted Subsidiaries may enter into
transactions expressly permitted by Section 5 and 8;
     (e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (f) FNIS may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of FNIS and its Restricted
Companies;
     (g) FNIS may repurchase common stock of FNIS in an aggregate purchase
amount determined by FNIS up to $2,500,000,000 pursuant to a self-tender to be
made by FNIS to purchase shares of its common stock in the open market (or
through such other means as FNIS may elect); and
     (h) FNIS may repurchase up to 15 million shares of its common stock
pursuant to authority granted by FNIS’s board of directors in February 2010.
     Section 7. [Intentionally Omitted].

13



--------------------------------------------------------------------------------



 



     Section 8. Transactions With Affiliates. Enter into any transaction of any
kind with any Affiliate of FNIS, whether or not in the ordinary course of
business, other than (a) transactions among the Restricted Companies, (b) on
fair and reasonable terms substantially as favorable to a Restricted Company as
would be obtainable by such Restricted Company at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the payment
of fees and expenses in connection with the consummation of the Acquisition and
the Leveraged Recapitalization Transaction, (d) [intentionally omitted],
(e) loans and other transactions by FNIS and its Restricted Subsidiaries to the
extent permitted under the covenants contained in this Annex D, (f) customary
fees payable to any directors of FNIS and reimbursement of reasonable out of
pocket costs of the directors of FNIS, (g) employment and severance arrangements
between any Restricted Company and their officers and employees in the ordinary
course of business, (h) payments by any Restricted Company pursuant to the tax
sharing agreements among FNIS and its Subsidiaries on customary terms, (i) the
payment of customary fees and indemnities to directors, officers and employees
of FNIS and its Subsidiaries in the ordinary course of business,
(j) transactions pursuant to agreements in existence on the Amendment No. 1
Effective Date and set forth on Schedule 5 or any amendment thereto to the
extent such an amendment is not adverse to the Purchasers in any material
respect, (k) Restricted Payments permitted under Section 6, (l) any transaction
with a Securitization Vehicle as part of a Securitization Financing permitted
under Section 3(v), and (m) transactions engaged in by Restricted Companies with
Unrestricted Subsidiaries in good faith to effect (A) the Cash Management
Practices and Vault Cash Operations, (B) the operations, governance,
administration and corporate overhead of the Consolidated Companies and (C) the
tax management of the Consolidated Companies. For the purposes of this
Section 8, each Unrestricted Subsidiary shall be deemed to be an Affiliate of
each Restricted Company.
     Section 9. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Guaranty, any other Transaction
Document, any FNIS Loan Document or any Metavante Loan Document) that limits the
ability of (a) any Restricted Subsidiary to make Restricted Payments to any
Transaction Party or to otherwise transfer property to or invest in any
Transaction Party or (b) any Transaction Party to create, incur, assume or
suffer to exist Liens in favor of the Agent or the Purchasers on any Collateral
that is required by any Transaction Document to secure the Obligations; provided
that the foregoing shall not apply to Contractual Obligations which (i)
(x) exist on the Amendment No. 1 Effective Date and (to the extent not otherwise
permitted by this Section 9) are listed on Schedule 6 hereto and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not expand the scope of such restrictions
that are contained in such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as

14



--------------------------------------------------------------------------------



 



such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary, (iii) arise in connection with any
Disposition permitted by Section 5, (iv) are customary provisions in joint
venture agreements and other similar agreements applicable to Joint Ventures
permitted under Section 2 and applicable solely to such Joint Venture entered
into in the ordinary course of business, (v) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 3 but solely to the extent any negative pledge relates to the property
financed by or the subject of such Indebtedness, (vi) are customary restrictions
in leases, subleases, licenses or asset sale agreements otherwise permitted
hereby so long as such restrictions may relate to the assets subject thereto,
(vii) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, or (viii) are customary provisions restricting
assignment or transfer of any agreement entered into in the ordinary course of
business.
     Section 10. Financial Covenants. (a) Maximum Leverage Ratio. Permit the
Leverage Ratio as of the end of any fiscal quarter of FNIS set forth below to be
greater than:
     (i) prior to the first day (the “Ratio Trigger Date”) on which both (A) the
Company has incurred at least $2,500,000 in aggregate principal amount of the
sum of (x) the Senior Notes pursuant to Section 3(y), (y) the “Additional Term
Loans” (as defined in the FNIS Credit Agreement) pursuant to Section 2.16(a)(i)
of the FNIS Credit Agreement and (z) the “Specified Term A-2 Loans” (as defined
in the FNIS Credit Agreement) pursuant to Section 2.16(a)(ii) of the FNIS Credit
Agreement and (B) the Company has repaid in full the indebtedness outstanding
under the Metavante Credit Agreement (other than contingent indemnification
obligations), 3.25:1.00; and
     (ii) on and after the Ratio Trigger Date, the ratio set forth below
opposite the applicable period ending date:

          Period Ending Date   Leverage Ratio
June 30, 2010 through December 31, 2010
    4.25:1.0  
March 31, 2011 through December 31, 2011
    3.75:1.0  
March 31, 2012 through December 31, 2012
    3.50:1.0  
March 31, 2013 through December 31, 2013
    3.25:1.0  
March 31, 2014 and thereafter
    3.00:1.0  

     (b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as
of the end of any fiscal quarter of FNIS set forth below to be less than the
ratio set forth below opposite the applicable period ending date:

          Period Ending Date   Interest Coverage Ratio
December 31, 2009 and thereafter
    4.00:1.0  

15



--------------------------------------------------------------------------------



 



     Section 11. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Senior Notes (or any Permitted Senior Indebtedness that is a
Permitted Refinancing thereof) or any Permitted Subordinated Indebtedness or
make any payment in violation of any subordination terms of any Permitted
Subordinated Indebtedness (collectively, “Restricted Prepayments), except:
     (a) the refinancing thereof with the net cash proceeds of (i) in the case
of Permitted Subordinated Indebtedness, any issuance of Qualified Equity
Interests or other Permitted Subordinated Indebtedness, and (ii) in the case of
the Senior Notes (or any Permitted Senior Indebtedness that is a Permitted
Refinancing thereof), any issuance of Qualified Equity Interests, Permitted
Subordinated Indebtedness or other Permitted Senior Indebtedness;
     (b) the conversion of any Permitted Subordinated Indebtedness or any Senior
Notes (or any Permitted Senior Indebtedness that is a Permitted Refinancing
thereof) to Qualified Equity Interests; and
     (c) additional Restricted Prepayments; provided that (i) FNIS would be in
Pro Forma Compliance with the covenants set forth in Section 10, in each case
such compliance to be determined on the basis of the financial information most
recently delivered to the Agent and the Purchasers (either pursuant to Section
1(a) of Annex C or Section 1(b) of Annex C or in any subsequent delivery of
financial information to the Agent prior to such Restricted Prepayments) and
(ii) at the time of any such Restricted Prepayment, no Event of Termination
shall have occurred and be continuing or would result therefrom.

16



--------------------------------------------------------------------------------



 



SCHEDULE VI (SUBSIDIARIES)
to the Receivables Purchase Agreement
See attached Organizational Chart*1
 

1   Unless otherwise noted by indicating a percentage (%), each entity is
wholly-owned by its parent and each entity identified as being less than
fifty-one percent (51%) owned is by definition not a Subsidiary.

Schedule VI

 



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394815.gif]
Unless otherwise noted, all ownership is 100%.

Page 1



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394816.gif]
Unless otherwise noted, all ownership is 100%.

Page 2



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394817.gif]
Unless otherwise noted, all ownership is 100%.

Page 3



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394818.gif]
Unless otherwise noted, all ownership is 100%.

Page 4



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394819.gif]
Unless otherwise noted, all ownership is 100%.

Page 5



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394820.gif]
Unless otherwise noted, all ownership is 100%.

Page 6



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394821.gif]
Unless otherwise noted, all ownership is 100%.

Page 7



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394822.gif]
Unless otherwise noted, all ownership is 100%.

Page 8



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394823.gif]
Unless otherwise noted, all ownership is 100%.

Page 9



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394824.gif]
Unless otherwise noted, all ownership is 100%.

Page 10



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394825.gif]
Unless otherwise noted, all ownership is 100%.

Page 11



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394826.gif]
Unless otherwise noted, all ownership is 100%.

Page 12



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394827.gif]
Unless otherwise noted, all ownership is 100%.

Page 13



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394828.gif]
Unless otherwise noted, all ownership is 100%.

Page 14



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
(FLOW CHART) [g23948g2394829.gif]
Unless otherwise noted, all ownership is 100%.

Page 15



--------------------------------------------------------------------------------



 



SCHEDULE VII (UNRESTRICTED SUBSIDIARIES)
to the Receivables
Purchase Agreement
None.
Schedule VII

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 (SUBSIDIARIES)
to the Guaranty
See Schedule VI to the Receivables Purchase Agreement attached hereto.
Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(b) (EXISTING LIENS)
to the Guaranty
(Legacy FIS)

  1.   Liens in connection with equipment leased pursuant to the Master Lease
Agreement dated September 26, 2001 between Fidelity National Information
Services, Inc. and GATX Technology Services Corporation.     2.   Liens in
connection with equipment leased by eFunds Corporation from General Electric
Capital Corporation.     3.   Liens in connection with equipment leased by
Fidelity National Information Services, Inc. from General Electric Capital
Corporation.     4.   Liens in connection with equipment leased by Fidelity
National Information Services, Inc. from LaSalle Systems Leasing, Inc.     5.  
Liens in connection with equipment leased by Fidelity National Information
Services, Inc. from CSI Leasing, Inc.     6.   Liens in connection with
equipment leased by Fidelity National Information Services, Inc. from EMC
Corporation.     7.   Liens in connection with equipment leased by Fidelity
National Information Services, Inc. from CIT Technology Financing Services, Inc.
    8.   Liens in connection with equipment leased by Fidelity National
Information Services, Inc. from IBM Credit LLC.     9.   Liens in connection
with vendor purchase money lines of credit for equipment purchased by Fidelity
National Information Services, Inc. from Pitney Bowes, Inc.     10.   Liens in
connection with vendor purchase money lines of credit (including but not limited
to the purchase money line of credit with IBM for the purchase of equipment and
related property, pursuant to the Agreement for Wholesale Financing (Credit
Agreement), dated December 13, 1999, between Fidelity Information Services, Inc.
and IBM Credit LLC (as amended by an Amendment dated August 27, 2003)).     11.
  Security interest between Fidelity National Information Solutions, Inc.
(f.k.a. Vista Information Solutions, Inc.) and Sirrom Capital Corporation
recorded with the U.S. Trademark Office on June 3, 1996 under Reel/Frame
1471/0212.

Schedule 2(b)

 



--------------------------------------------------------------------------------



 



  12.   Security interest between Fidelity National Information Solutions, Inc.
(f.k.a. Vista Information Solutions, Inc.) and Moore Corporation Limited
recorded with the USPTO on January 27, 2000 under Reel/Frame 2027/0599.     13.
  Fidelity National Information Solutions, Inc. (f.k.a. Vista Information
Solutions, Inc.) is one of several parties (including Vista DMS, Inc., Vista
Environmental Information, Inc., E/Risk Information Services, Geosure, Inc.,
Geosure L.P., NRC Insurance Services, Inc., NRC Acquisition, LLC, Ensite
Corporation of Denver, Ecosearch Acquisition, Inc. & Ecosearch Environmental
Resources, Inc.) named in a security agreement with Moore North America, Inc.
and Moore Corporation Ltd. signed on December 17, 1999.     14.   Aurum
Technology, LLC (f.k.a. Aurum Technology, Inc.) is party to a security agreement
with Fleet National Bank (Boston) for Copyright Registration Nos. TXu 302-455
and TXu 506-509. It appears that these registrations may have been acquired by
NewTrend, L.P., however, no assignment was recorded with the Copyright Office.  
  15.   Liens in connection with equipment leased by Certegy Check Services,
Inc. from IBM Credit Corporation.     16.   Liens in connection with equipment
leased pursuant to the Master Equipment Lease Agreement dated May 6, 2003
between Certegy Check Services, Inc. and Relational, LLC f/k/a Relational
Funding Corporation, as assigned to IBM Credit LLC and Banc of America Leasing &
Capital, LLC.     17.   Liens in connection with accounts purchased pursuant to
the Account Purchase Agreement dated April 16, 2004 between Certegy Check
Services, Inc. and Cavalry SPV I, LLC.     18.   Liens in connection with
accounts purchased pursuant to the Account Purchase Agreement dated July 17,
2003 between Certegy Check Services, Inc. and Arrow Financial Services LLC, as
assigned to AFS Receivables Master Trust 1999.     19.   Liens in connection
with accounts purchased pursuant to the Account Purchase Agreement dated
April 16, 2004 between Certegy Check Services, Inc. and Cavalry SPV I, LLC.    
20.   Liens in connection with equipment leased by Certegy Check Services, Inc.
from Fortuna Service Company, LLC.

Schedule 2(b)

 



--------------------------------------------------------------------------------



 



  21.   Liens in connection with equipment leased by Fidelity National
Information Services, Inc. from Fortuna Service Company, LLC.     22.   Liens in
connection with equipment leased by Certegy Payment Recovery Services, Inc. from
IBM Credit LLC.     23.   Liens in connection with equipment leased by Fidelity
National Card Services, Inc. from Bell & Howell Financing Services Company.    
24.   Liens in connection with equipment leased by Fidelity National Card
Services, Inc. from Oce Financial Services, Inc. and Oce North American, Inc.  
  25.   Liens in connection with equipment leased by Fidelity National Card
Services, Inc. from Alfa Financial Corporation dba OFC Capital.     26.   Liens
in connection with equipment leased pursuant to the Master Lease Agreement
between Fidelity National Payment Services, Inc. and Hewlett-Packard Financial
Services, Inc.     27.   Liens granted in connection with Lease Agreement
(Florida Property) dated December 30, 1999 between SunTrust Bank, Atlanta, as
Lessor, and Equifax, Inc. (predecessor in interest to the Company), as Lessee,
and all related documents, as further set forth in Schedule 7.03.     28.  
Liens granted in connection with equipment leased pursuant to Master Lease and
Financing Agreement between Compaq Financial Services Corporation and eFunds
Corporation dated as of February 2, 2001.     29.   Liens granted in connection
with equipment leased pursuant to Lease Intended as Security between Banc of
America Leasing & Capital LLC and WildCard Systems, Inc. dated as of August 24,
2004.     30.   Liens granted in connection with equipment leased pursuant to
Second Amended and Restated Loan and Security Agreement between Heller Financial
Leasing, Inc. and WildCard Systems, Inc. dated as of July 1, 2005.     31.  
Liens granted in connection with equipment leased pursuant to Oracle License and
Services Agreement (OLSAv080703-7224-30-Sep-03) and Ordering Document between
Oracle USA, Inc. and eFunds Corporation dated as of August 18. 2005.     32.  
Liens in connection with equipment leased by ClearCommerce Corporation from
CitiCapital Technology Finance, Inc.

Schedule 2(b)

 



--------------------------------------------------------------------------------



 



  33.   Liens granted in connection with the Capital Leases listed on
Schedule 7.03.     34.   Liens granted pursuant to that certain Receivables
Purchase Agreement dated October 1, 2009 among FIS Receivables SPV, LLC,
Fidelity National Information Services, Inc., each of the Receivables
Administrators (as defined therein) party thereto, each of the Purchasers (as
defined therein) party thereto and JPMorgan Chase Bank, N.A., as agent, and that
certain Receivables Sale Agreement dated October 1, 2009 among Fidelity National
Information Services, Inc., each of the Originators (as defined therein) party
thereto and the FIS Receivables SPV, LLC.     35.   Liens identified on attached
charts entitled Summary of Lien Search Results.

(Legacy MV)

1.   Liens of public record filed against: Metavante Investments (Mauritius)
Limited; Metavante Canada Corporation; Everlink Payment Services, Inc.; GHR
Systems Canada, Inc.; Metavante Limited; and Metavante Technologies Limited.

Schedule 2(b)

 



--------------------------------------------------------------------------------



 



SUMMARY OF LIEN SEARCH RESULTS

 



--------------------------------------------------------------------------------



 



     
Fidelity National Information Services, Inc.

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Banc of America Leasing & Capital, LLC     06706001573     02/15/06   Leased
aircraft    
 
                       
Georgia — Central Index
  Banc of America Leasing & Capital, LLC     06706001574     02/15/06   Leased
aircraft   Amendment filed 11/30/06, file number 06706012097, deleting as
co-debtor Fidelity National Financial, Inc.; Amendment #006836 filed number
006836 to change name/address to debtor
 
                       
Georgia — Central Index
  Bank of America, N.A.     06706001575     02/15/06   Leased aircraft    
 
                       
Georgia — Central Index
  CIT Technology Financing Services, Inc.     00706015323     08/25/06   Leased
equipment    
 
                       
Georgia — Central Index
  CIT Technology Financing Services, Inc.     00706017369     09/26/06   Leased
equipment    
 
                       
Georgia — Central Index
  FNF Capital, LLC     06706010713     10/20/06   Leased equipment   Assignment
filed 11/08/06, file number 06706011368, to Fifth Third Bank
 
                       
Georgia — Central Index
  FNF Capital, LLC     06706010730     10/20/06   Leased equipment   Assignment
filed 11/08/06, file number 06706011367, to Fifth Third Bank
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006013233     10/26/06   Leased equipment   Assignment
filed 1/24/07, file number 060200701108, to RBS Asset Finance, Inc.
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006013235     10/27/06   Leased equipment   Assignment
#060200701996 filed 02/12/2007 to US Bancorp Equipment Finance, Inc.; Assignment
#060200701993 filed 02/12/2007 to US Bancorp Equipment Finance, Inc.; Partial
Assignment #060200810701 filed 10/28/2008 to CIT Technology Financing Services,
Inc.

 



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  FNF Capital, LLC     06006013237     10/27/06   Leased equipment   Amendment
#0602008-11964 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  FNF Capital, LLC     06706011916     11/22/06   Leased equipment   Assignment
#012833 filed 12/18/2006 to Fifth Third Bank
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006014480     11/28/06   Leased equipment   Amendment
#0603008 - 11963 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006014987     12/11/06   Leased equipment   Assignment
filed 3/05/07, file number 060200702782, to Bank of the West
 
                       
Georgia — Central Index
  FNF Capital, LLC     06006014988     12/11/06   Leased equipment   Assignment
filed 3/05/07, file number 060200702781, to Bank of the West
 
                       
Georgia — Central Index
  FNF Capital, LLC     060200615665     12/27/06   Leased equipment   Amendment
#0602008-11959 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Bank of the West -Equipment Leasing     007-2007-297     01/04/07   Leased
equipment    
 
                       
Georgia — Central Index
  Bank of the West -Equipment Leasing     007-2007-298     01/04/07   Leased
equipment    
 
                       
Georgia — Central Index
  Bank of the West -Equipment Leasing     007-2007-303     01/04/07   Leased
equipment    
 
                       
Georgia — Central Index
  RBS Asset Finance, Inc.     007-2007-655     01/10/07   Leased equipment    
 
                       
Georgia — Central Index
  RBS Asset Finance, Inc.     007-2007-891     01/16/07   Leased equipment    
 
                       
Georgia — Central Index
  FNF Capital, LLC     060200702322     02/21/07   Leased equipment   Amendment
#0602008-11956 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court Fulton County, GA
  US Bancorp     060200702405     02/23/2007   Copier lease    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03380     03/22/07   Leased equipment    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03564     03/27/07   Leased equipment    

2



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fifth Third Bank     67-2007-03565     03/27/07   Leased equipment    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03584     03/27/07   Leased equipment    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03585     03/27/07   Leased equipment    
 
                       
Georgia — Central Index
  Fifth Third Bank     67-2007-03587     03/27/07   Leased equipment    
 
                       
Clerk of Superior Court Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-04411     04/10/2007   Leased equipment   Amendment
#0602008-11944 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     0602007-05141     04/27/07   Leased equipment   Amendment
#0602008-11940 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     0602007-06069     05/18/07   Leased equipment   Amendment
#0602008- 11938 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-13289     07/03/07   Leased equipment   Amendment
#0072008025734 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025757 filed 12/11/2008 to change name/address of secured
party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-13523     07/06/07   Leased equipment   Amendment
#0072008025755 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-13526     07/06/07   Leased equipment   Assignment
#007-2007-20899 filed 10/15/2007 to US Bancorp Equipment Finance, Inc.;
Amendment
#0072008025723 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-13844     07/11/07   Leased equipment   Amendment
#0072008025725 filed 12/11/2008 to change name/address of secured party

3



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-14025     07/13/07   Leased equipment   Amendment
#0072008025726 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025753 filed 12/11/2008 to change name/address of secured
party
 
                       
Georgia — Central Index
  DDI Leasing, Inc.     007-2007-14197     07/17/07   Leased equipment    
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-14515     07/20/07   Leased equipment   Amendment
filed 08/09/07, file number 007-2007-16181, changing debtor’s name to Fidelity
National Information Services, Inc.; Amendment #0072008025764 filed 12/11/2008
to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-14517     07/20/07   Leased equipment   Amendment
filed 08/09/07, file number 007 - 2007-16180, changing debtor’s name to Fidelity
National Information Services, Inc.; Amendment #0072008025721 filed 12/11/2008
to change name/address of secured party; Amendment #0072008025763 filed
12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-14518     07/20/07   Leased equipment   Amendment
#0072008025731 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025762 filed 12/11/2008 to change name/address of secured
party

4



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-14519     07/20/07   Leased equipment   Amendment
#0072008025719 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025761 filed 12/11/2008 to change name/address of secured
party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     007-2007-14520     07/20/07   Leased equipment   Amendment
#0072008025720 filed 12/11/2008 to change name/address of secured party;
Amendment #0072008025760 filed 12/11/2008 to change name/address of secured
party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     0602007 - 10360     08/24/07   Leased equipment   Amendment
#007200812016 filed 12/11/2008 to change name/address of secured party;
Amendment #007200120573 filed 12/11/2008 to change name/address of secured party
 
                       
Georgia — Central Index
  Fidelity National
Capital, LLC     0602007 - 10361     08/24/07   Leased equipment   Amendment
#007200812015 filed 12/11/2008 to change name/address of secured party;
Amendment #007200812058 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-12945     10/26/2007   Leased equipment   Amendment
#0602008-12013 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12055 filed 12/11/2008 to change name/address of secured
party

5



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-13218     11/02/2007   Leased equipment   Amendment
#0602008-12010 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12053 filed 12/11/2008 to change name/address of secured
party; Assignment #0602009-07350 filed 09/03/2009 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-22725     11/08/2007   Leased equipment   Assignment
#0602008-927 filed 1/15/2008 to Fifth Third Bank; Amendment #0602008 - 025717
filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-14145     11/27/2007   Leased equipment   Assignment
#0602008-05504 filed 5/27/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-14147     11/27/2007   Leased equipment   Amendment
#0602008-12006 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12045 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-14148     11/27/2007   Leased equipment   Amendment
#0602008-12005 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12046 filed 12/11/2008 to change name/address of secured
party

6



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-14149     11/27/2007   Leased equipment   Amendment
#0602008-12004 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12047 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602007-14238     11/29/2007   Leased equipment   Assignment
#0602008-00193 filed 01/07/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602008-00360     01/09/2008   Leased equipment   Assignment
#0602008-03036 filed 03/18/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602008-02218     02/28/2008   Leased equipment   Assignment
#0602008-03027 filed 03/18/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602008-02217     02/28/2008   Leased equipment   Assignment
#0602008-03035 filed 03/18/2008 to Fifth Third Bank
 
                       
Superior Court
Barrow County, GA -
UCC Lien
  DDI Leasing, Inc.     007-2008-6091     03/24/2008   Software and other
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602008-03477     03/31/2008   Leased equipment   Amendment
#0602008-12079 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602008-04302     04/22/2008   Leased equipment   Assignment
#0602008-04630 filed 05/01/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA -UCC Lien
  Fidelity National
Capital, LLC     0602008-04693     05/02/2008   Leased equipment   Assignment
#0602008-5225 filed /5/20/2008 to M&I Equipment Finance Company; Amendment
#0602008-12077 filed 12/11/2008 to change name/address of secured party

7



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008 - 05064     05/14/2008   Leased equipment   Amendment
#0602008-11997 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12075 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008 - 06386     06/19/2008   Leased equipment   Amendment
#0602008-11994 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008 - 05503     05/27/2008   Leased equipment   Assignment
#0602008-05829 filed 06/04/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008 - 06746     06/27/2008   Leased equipment   Amendment
#0602008-12036 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12070 filed 12/11/2008 to change name/address of secured
party; Assignment #0602008-12381 filed 12/22/2008 to Associated Bank, N.A.
 
                       
Delaware Department of State — UCC Liens
  Banc of America
Leasing & Capital, LLC     20082254520     07/01/2008   Aircraft pursuant to
Aircraft Lease Agreement filed solely for precautionary purposes    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-07156     07/11/2008   Leased equipment   Amendment
#0602008-11991 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12034 filed 12/11/2008 to change name/address of secured
party

8



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fultou County, GA— UCC Lien
  Fidelity National
Capital, LLC     0602008-07158     07/11/2008   Leased equipment   Assignment
#0602008-07793 filed 07/28/2008 to M&I Equipment Finance Company, Amendment
#0602008-11992 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA— UCC Lien
  Fidelity National
Capital, LLC     0602008-07611     07/23/2008   Leased equipment   Assignment
#0602008-08241 filed 08/11/2008 to M&I Equipment Finance Company; Amendment
#0602008-11989 filed 12/11/2008 to change name/address of secured party
 
                       
Clerk of Superior Court, Fulton County, GA— UCC Lien
  Fidelity National
Capital, LLC     0602008-07767     07/28/2008   Leased equipment   Assignment
#0602008-08111 filed 08/07/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA— UCC Lien
  Fidelity National
Capital, LLC     0602008-07848     07/30/2008   Leased equipment   Amendment
#0602008-11988 filed 12/11/2008 to change name/address of secured party;
Amendment: #0602008 - 12032 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA— UCC Lien
  Fidelity National
Capital, LLC     0602008-08000     08/04/2008   Leased equipment   Amendment
#0602008- 11987 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12031 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA— UCC Lien
  Fidelity National
Capital, LLC     0602008-08432     08/18/2008   Leased equipment   Amendment
#0602008-11986 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12030 filed 12/11/2008 to change name/address of secured
party

9



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-09068     09/05/2008   Leased equipment   Assignment
#0602008-09365 filed 09/15/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-09069     09/05/2008   Leased equipment   Assignment
#0602008-09364 filed 09/15/2008 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-09081     09/05/2008   Leased equipment   Amendment
#0602008-11984 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12028 filed 12/11/2008 to change name/address of secured
party; Assignment #0602008-12383 filed 12/22/2008 to Associated Bank, N.A.
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-09112     09/08/2008   Leased equipment   Amendment
#0602008-11983 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12027 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  OFC Capital Corporation     0602008-09492     09/18/2008   Leased equipment  
 
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National
Capital, LLC     0602008-09550     09/22/2008   Leased equipment   Amendment
#0602008-11982 filed 12/11/2008 to change name/address of secured party;
Amendment #0602008 - 12026 filed 12/11/2008 to change name/address of secured
party; Assignment #0602008-12382 filed 12/22/2008 to Associated Bank, N.A.

10



--------------------------------------------------------------------------------



 



                                    SUMMARY COLLATERAL   ADDITIONAL JURISDICTION
  SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-09650   09/23/2008   Leased equipment
  Amendment #0602008-11981 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12025 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-09792   09/26/2008   Leased equipment
  Assignment #0602008- 10111 filed 10/08/2008 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-09793   09/26/2008   Leased equipment
  Amendment #0602008-11980 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12024 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-09918   10/01/2008   Leased equipment
  Amendment #0602008-11976 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12021 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-10074   10/07/2008   Leased equipment
  Amendment #0602008-11977 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12020 filed 12/11/2008 to change name/address of
secured party
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-10130   10/09/2008   Leased equipment
  Amendment #0602008-11974 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12019 filed 12/11/2008 to change name/address of
secured party

11



--------------------------------------------------------------------------------



 



                                            SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-10131     10/09/2008   Leased
equipment   Amendment #0602008-11975 filed 12/11/2008 to change name/address of
secured party; Amendment #0602008-12018 filed 12/11/2008 to change name/address
of secured party
 
                       
Barrow County, GA —UCC Lien
  Banc of America Leasing & Capital, LLC     007200822110     10/14/2008  
Equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-10582   10/23/2008   Leased equipment
  Amendment #0602008-11973 filed 12/11/2008 to change name/address of secured
party; Amendment #0602008-12017 filed 12/11/2008 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-11406   11/21/2008   Leased equipment
  Amendment #0602008-11972 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-11406   11/21/2008   Leased equipment
  Amendment #0602008-11971 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-11408   11/21/2008   Leased equipment
  Amendment #0602008-11968 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-11409   11/21/2008   Leased equipment
  Amendment #0602008-11969 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602008-11410   11/21/2008   Leased equipment
  Amendment #0602008-11970 filed 12/11/2008 to change name/address of secured
party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-12116   12/12/2008   Leased equipment
  Assignment #0602009-03255 filed 04/17/2009 to SG Equipment Finance USA Corp

12



--------------------------------------------------------------------------------



 



                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602008-12117   12/12/2008   Leased equipment
   
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12118     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12119     12/12/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12240     12/17/2008   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602008-12582     12/30/2008   Leased
equipment   Assignment #0602009-06779 filed 08/17/2009 to SG Equipment Finance
USA Corp
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  BB&T Equipment Finance Corporation     0602000-00312     01/12/2009   Leased
aircraft filed for informational
purposes only    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  The Fifth Third Leasing Company     0072009001015     01/16/2009   Leased
aircraft filed for informational
purposes only   Amendment #0072009001657 filed 01/29/2009 to change name/address
of secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-00857     01/29/2009   Leased
equipment   Assignment #0602009-06782 filed 08/17/2009 to Fifth Third Bank
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-00858     01/29/2009   Leased
equipment    
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-02063     03/09/2009   Leased
equipment   Amendment #0602009-03750 filed 05/05/2009 to change name/address of
secured party
 
                       
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC     0602009-02047     03/09/2009   Leased
equipment   Assignment #0602009-06780 filed 08/17/2009 to Fifth Third Bank

13



--------------------------------------------------------------------------------



 



                                      SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02048   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02049   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02061   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-02062   03/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03491   04/24/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03492   04/24/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03493   04/24/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-03742   05/05/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-04800   06/09/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-04801   06/09/2009   Leased equipment
  Assignment #0602009-06784 filed 08/17/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA — UCC Lien
  Fidelity National Capital, LLC   0602009-04802   06/09/2009   Leased equipment
  Assignment #0602009-06783 filed 08/17/2009 to Fifth Third Bank

14



--------------------------------------------------------------------------------



 



                                      SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, Inc.   0602009-04895   06/12/2009   Leased
equipment   Assignment #0602009-05294 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fortuna Service Company, LLC   0602009-04896   06/12/2009   Leased equipment  
Assignment #0602009-05287 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fortuna Service Company, LLC   0602009-04897   06/12/2009   Leased equipment  
Assignment #0602009-05288 filed 06/26/2009 to Fifth Third Bank
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fortuna Service Company, LLC   0602009-04898   06/12/2009   Leased equipment  
Assignment #0602009-05289 filed 06/26/2009 to Fifth Third Bank 
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05727   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05729   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05730   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05731   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05732   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05733   07/10/2009   Leased equipment
   
 
                   
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National Capital, LLC   0602009-05735   07/10/2009   Leased equipment
   

15



--------------------------------------------------------------------------------



 



                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Clerk of Superior Court, Fulton County, GA —UCC Lien
  Fidelity National
Capital, LLC   0602009-06013   07/20/2009   Leased equipment    
 
                       
Clerk of Superior Court, Barrow County, GA —UCC Lien
  LaSalle Systems Leasing, Inc.     0072009016573     09/10/2009   Leased
equipment    

16



--------------------------------------------------------------------------------



 



Aurum Technology LLC

                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Softech/Bankers Division of EAB Leasing Corp,     22072696     08/12/02  
General intangibles and property   Continuation #20071352235 filed 04/11/2007
for Softech/Bankers Division of EAB Leasing Corp.
 
                       
Delaware Secretary of State — UCC Liens
  Softech/Bankers Division of EAB Leasing Corp.     22079576     08/13/02  
Leased goods   Continuation #20071352219 filed 04/11/2007 for Softech/Bankers
Division of EAB Leasing Corp.
 
                       
Delaware Secretary of State — UCC Liens
  Dynamic Funding Inc. De Lage Landen Financial Services, Inc.     32634312    
10/09/03   Leased equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     32830787     10/28/03   Leased equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     33333849     12/17/03   Leased property   Amendment
#40074619 filed 01/12/04 to change name/address of secured party; Amendment
#40083693 filed 01/12/04 to add collateral; Amendment #40103632 filed 01/14/04
to add collateral; and Amendment #41269333 filed 04/23/04 to change name/address
of secured party
 
                       
Delaware Secretary of State — UCC Liens
  Merrill Lynch Capital     33373589     12/19/03   Leased property   Amendment
#40141137 filed 01/16/04 to add collateral and Amendment #40141152 filed
01/16/04 to change name/address of secured party
 
                       
Delaware Secretary of State — UCC Liens
  IOS Capital     40532608     02/17/04   Leased equipment    

17



--------------------------------------------------------------------------------



 



                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Key Equipment Finance Inc. (f/k/a Leasetec Corporation)     51866319    
06/17/05   Continuation filing   Amendment #51866350 filed 06/17/05 to change
name/address of debtor and Amendment #51866392 filed 06/17/05 to change the
name/address of secured party to

18



--------------------------------------------------------------------------------



 



Certegy Check Services, Inc.

                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Relational Funding
Corporation     32347790     09/11/03   Leased property   Partial Release #
43587005 filed on 12/14/04 assigning to Banc of America Leasing & Capital, LLC;
Partial Release # 51620815 filed on 05/19/05 assigning to IBM Credit LLC;
Assignment # 53734663 filed on 11/28/05 assigning to IBM Credit LLC; Assignment
#61861863 filed on 05/30/06 assigning to Banc of America Leasing & Capital, LLC;
Continuation # 20082969002 filed on 09/02/2008 by Relational Funding
Corporation; Partial Assignment # 20091230041 filed on 04/13/2009 assigning to
MB Financial Bank, N.A.; Partial Assignment # 20091233466 filed on 04/13/2009
assigning to Park National Bank;
 
                       
Delaware Secretary of State — UCC Liens
  Cavalry SPV I, LLC     40968364     04/06/04   Accounts purchased pursuant to
Account Purchase Agreement    
 
                       
Delaware Secretary of State — UCC Liens
  Arrow Financial Services LLC     50787789     03/11/05   Accounts purchased
pursuant to Account Purchase Agreement    
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     53692481     11/22/05   Leased computer equipment  
Assignment #54021292 filed on 12/27/05 to Banc of America Leasing & Capital LLC
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     53692507     11/22/05   Leased computer equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Cavalry Investments, LLC     60236695     01/20/06   Accounts purchased
pursuant to Account Purchase Agreement    

19



--------------------------------------------------------------------------------



 



                                              SUMMARY COLLATERAL    
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION  
ADDITIONAL FILINGS
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     61986181     06/12/06   Leased equipment   Amendment
#62010643 filed on 06/13/06 changing name of FNF Capital to Fidelity National
Information Services; Assignment #62094902 filed on 06/14/06 assigning to Banc
of America Leasing & Capital, LLC
 
                       
Delaware Secretary of State — UCC Liens
  Cavalry Investments, LLC     62292902     07/03/06   Accounts purchased
pursuant to Account Purchase Agreement    
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     64073573     11/03/06   Leased computer equipment    
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070015643     12/26/06   Leased computer equipment  
Amendment #20071177889 filed 3/26/07 amending secured party’s name to Fidelity
National Capital, LLC
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070015734     12/26/06   Leased computer equipment  
Partial Assignment #20071137040 filed 3/20/07 to U.S. Bancorp Equipment Finance,
Inc.;

Amendment #20071177970 filed 3/26/07 amending secured party’s name to Fidelity
National Capital, LLC
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070445733     02/01/2007   Leased computer equipment  
Assignment #20071600112 filed 04/25/2008 to Fifth Third Bank
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070702042     02/21/2007   Leased computer equipment  
 
 
                       
Delaware Secretary of State — UCC Liens
  FNF Capital, LLC     20070753409     02/26/2007   Leased computer equipment  
Assignment #20071375731 filed 04/05/2007 to Fifth Third Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital     20070884709     03/05/2007   Leased computer
equipment   Assignment #20071004638 filed 03/16/2007 to US Bancorp Equipment
Finance, Inc.

20



--------------------------------------------------------------------------------



 



                                              SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Delaware Secretary of State — UCC Liens
  Fidelity National Capital     20071315026     04/03/2007   Leased computer
equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20071857589     05/14/2007   Leased
computer equipment   Assignment #20072593506 filed 06/22/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20071857597     05/14/2007   Leased
computer equipment   Assignment #20072594645 filed 06/22/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20071857696     05/14/2007   Leased
computer equipment   Assignment #20072594751 filed 06/22/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20073033551     07/18/2007   Leased
computer equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20073123634     08/16/2007   Leased
computer equipment   Assignment #20073522991 filed 08/21/2007 to Fifth Third
Bank: Assignment #20074062120 filed 10/09/2007 to Fifth Third Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20073156170     08/20/2007   Leased
computer equipment   Assignment #20073523890 filed 08/21/2007 to Fifth Third
Bank
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20082464194     07/17/2008   Leased
computer equipment    
 
                       
Delaware Secretary of State — UCC Liens
  Fidelity National Capital, LLC     20082464921     07/17/2008   Leased
computer equipment    

21



--------------------------------------------------------------------------------



 



Certegy Payment Recovery Services, Inc.

                                      SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   FILE NUMBER   FILING DATE   DESCRIPTION   FILINGS
Georgia Cooperative —Barrow County — UCC Liens
  IBM Credit LLC   007-2004-016908   12/09/2004   Leased computer equipment    

22



--------------------------------------------------------------------------------



 



     
eFunds Corporation

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Delaware Secretary of State- UCC Liens
  Computer Sales International, Inc.     40321457     01/14/2004   Leased
equipment    
 
                       
Delaware Secretary of State- UCC Liens
  Hewlett-Packard Financial Services Company     42487116     09/02/2004  
Leased equipment    
 
                       
Delaware Secretary of State- UCC Liens
  Computer Sales International, Inc.     50150400     01/13/2005   Lease filed
as a precautionary filing    
 
                       
Delaware Secretary of State- UCC Liens
  IBM Credit LLC     50365362     02/02/2005   Lease filed as a precautionary
filing    
 
                       
Delaware Secretary of State- UCC Liens
  Computer Sales International, Inc.     50651720     02/17/2005   Lease filed
as a precautionary filing    
 
                       
Delaware Secretary of State- UCC Liens
  Computer Sales International, Inc.     51326025     04/29/2005   Lease filed
as a precautionary filing   Amendment #53123362 filed 10/10/2005 to change
name/address of secured party; Amendment #53367415 filed 10/24/2005 to restate
collateral; Assignment #53367456 filed 10/24/2005 to First Bank of Highland
Park; Assignment # 20083023015 filed 09/08/2008 to CSI Leasing, Inc.
 
                       
Delaware Secretary of State- UCC Liens
  IBM Credit LLC     51345405     05/02/2005   Lease filed as a precautionary
filing    
 
                       
Delaware Secretary of State- UCC Liens
  IBM Credit LLC     52719517     09/01/2005   Lease filed as a precautionary
filing    
 
                       
Delaware Secretary of State- UCC Liens
  IBM Credit LLC     60379180     02/01/2006   Lease filed as a precautionary
filing    
 
                       
Delaware Secretary of State- UCC Liens
  General Electric Capital Corporation     63767381     10/13/2006   Lease filed
as a precautionary filing    
 
                       
Delaware Secretary of State- UCC Liens
  General Electric Capital Corporation     64045720     11/01/2006   Lease filed
as a precautionary filing    
 
                       
Delaware Secretary of State- UCC Liens
  IBM Credit LLC     64241642     12/06/2006   IBM Equipment, filed as a
precautionary filing    

23



--------------------------------------------------------------------------------



 



     

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Delaware Secretary of State- UCC Liens
  IBM Credit LLC     20070975913     03/08/2007   IBM Equipment, filed as a
precautionary filing    
 
                       
Delaware Secretary of State- UCC Liens
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     20071292795    
04/06/2007   Leased computer equipment    
 
                       
Delaware Secretary of State- UCC Liens
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     20071983427    
05/25/2007   Leased computer equipment    
 
                       
Delaware Secretary of State- UCC Liens
  GFC Leasing     20072056355     06/01/2007   Leased computer equipment    
 
                       
Delaware Secretary of State- UCC Liens
  GFC Leasing     20072452869     06/28/2007   Leased computer equipment    
 
                       
Delaware Secretary of State- UCC Liens
  CSI Leasing, Inc.     20072844198     07/27/2007   Lease filed as a
precautionary filing    
 
                       
Delaware Secretary of State — UCC Liens
  CSI Leasing, Inc.     20082189551     06/26/2008   Lease filed as a
precautionary filing    

24



--------------------------------------------------------------------------------



 



     
Fidelity Information Services, Inc.

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Arkansas Secretary of State -UCC Liens
  Fleet Capital Corporation, successor by merger to BancBoston Leasing, Inc.  
00-01222876   01/03/2000   Leased equipment   Amendment #03-12493136 filed
04/07/2003 changing Secured Party name: Amendment #03- 12518147 filed 06/16/2003
changing Debtor name; Continuation #04-12640225 filed 07/16/2004
 
                       
Arkansas Secretary of State -UCC Liens
  Minolta Business Solutions   04-1255916609   10/24/2003   Leased equipment
filed for notification purposes only    
 
                       
Arkansas Secretary of State -UCC Liens
  IBM Credit LLC   04-1257383942   12/18/2003   Computer equipment and related
software for precautionary filing    
 
                       
Arkansas Secretary of State -UCC Liens
  IBM Credit LLC   04-1257671841   12/31/2003   Computer equipment and related
software for precautionary filing    
 
                       
Arkansas Secretary of State -UCC Liens
  IBM Credit LLC   04-1258900150   02/11/2004   Computer equipment and related
software for precautionary filing    
 
                       
Arkansas Secretary of State -UCC Liens
  IBM Credit LLC   04-1260763069   04/07/2004   Computer equipment and related
software for precautionary filing    
 
                       
Arkansas Secretary of State -UCC Liens
  Unisys Corporation   05-1266916319   10/22/2004   Computer equipment and
related items    
 
                       
Arkansas Secretary of State -UCC Liens
  IBM Credit LLC   06-1270528809   02/28/2005   Computer equipment and related
software for precautionary filing    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129192737     02/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129278367     03/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129279391     03/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129279551     03/05/2007   Financed equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7129279560     03/05/2007   Financed equipment    

25



--------------------------------------------------------------------------------



 



     

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Arkansas Secretary of State UCC Liens
  Cisco Systems Capital Corporation     7129782777     08/06/2007   Financed
equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7130596241     05/21/2008   Financed Equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Oce North America, Inc.     7130596250     05/21/2008   Financed equipment    
 
                       
Arkansas Secretary of State UCC Liens
  Ikon Financial SVCS     7131000084     10/16/2008   Equipment filed for
notification purposes only    
 
                       
Arkansas Secretary of State UCC Liens
  US Bancorp     7131182830     01/08/2009   Equipment filed for notification
purposes only    
 
                       
Arkansas Secretary of State UCC Liens
  US Bancorp     7131365982     03/20/2009   Equipment filed for notification
purposes only    

26



--------------------------------------------------------------------------------



 



     
Fidelity National Information Services, LLC

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Delaware Department of State — UCC Liens
  Fleet National Bank     42324772     08/17/2004   Aircraft Lease and purchase
filed solely for precautionary purposes   Amendment #51691717 filed 05/23/2005
to restate collateral; Amendment #6043040 filed 02/03/2006 to add name of debtor
(Fidelity National Information Services, Inc.); Amendment #60430413 filed
02/03/2006 to change; name of secured party (to Bank of America, N.A.)
 
                       
Delaware Department of State — UCC Liens
  FNF Capital, LLC     61967884     06/09/2006   Equipment lease filed solely
for precautionary purposes    
 
                       
Delaware Department of State — UCC Liens
  FNF Capital, LLC     6201533     06/13/2006   Equipment lease    
 
                       
Delaware Department of State — UCC Liens
  FNF Capital, LLC     62016095     06/13/2006   Equipment lease    
 
                       
Delaware Department of State — UCC Liens
  FNF Capital, LLC     6201949     06/13/2006   Equipment lease    
 
                       
Delaware Department of State — UCC Liens
  US Bancorp     20083174081     09/18/2008   Equipment    

27



--------------------------------------------------------------------------------



 



     
Fidelity National Information Solutions, Inc.

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Delaware Secretary of State -UCC Liens
  De Lage Landen Financial Services, Inc.     32989112     11/13/2003   Computer
Equipment    

28



--------------------------------------------------------------------------------



 



     
Fidelity National Payment Services, Inc.

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Delaware Secretary of State — UCC Liens
  Hewlett-Packard Financial Services, Inc.     32308982     09/08/03   All
computer equipment leased pursuant to Master Lease Agreement    

29



--------------------------------------------------------------------------------



 



     
InterCept, Inc.

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Superior Court Barrow County, GA — UCC Liens
  Key Equipment Finance     2002013110     12/31/2002   Leased equipment filed
for
precautionary purposes only   Continuation, file #007-200713272 filed 7/03/2007;
Amendment, file # 007-200715277 filed 7/31/2007 changing secured party name to
Key Equipment Finance, Inc.
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010686     10/08/2003   Leased
equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010687     10/08/2003   Leased
equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  IOS Capital     2003010729     10/09/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC Liens
  IOS Capital     2003010830     10/13/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative
Gwinnett County — UCC Liens
  IOS Capital     2003010831     10/13/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010921     10/15/2003   Leased
equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  General Electric Capital Corporation     2003010995     10/16/2003   Leased
equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-
Gwinnett County — UCC Liens
  IBM Credit LLC     2004003230     03/17/2004   Leased equipment and software
filed solely for precautionary purposes    

30



--------------------------------------------------------------------------------



 



     

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Georgia Cooperative-Gwinnett County — UCC Liens
  General Electric Capital
Corporation     006744     07/06/2004   Equipment filed as a precaution  
Amendment #009043 filed 07/30/2007 to change name/address of debtor
 
                       
Georgia Cooperative-
Gwinnett County — UCC Liens
  General Electric Capital
Corporation     006745     07/06/2004   Equipment filed as a precaution  
Amendment #009044 filed 07/30/2007 to change name/address of debtor
 
                       
Georgia Cooperative- Gwinnett County — UCC Liens
  BBH Financial Services Company     2004010560     08/09/2004   Leased
equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  IBM Credit LLC     2004012396     09/15/2004   Leased equipment and software
filed solely for precautionary purposes    
 
                       
Georgia Cooperative
Gwinnett County — UCC Liens
  IOS Capital     2003012185     11/18/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  IOS Capital     2003013262     12/16/2003   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  IOS Capital     2004001611     02/17/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  IOS Capital     2004001687     02/18/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  IOS Capital     2004006473     06/29/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  General Electric Capital
Corporation     2004006744     07/06/2004   Leased equipment filed solely for
precautionary purposes   Amendment #009043 filed 07/30/2007 to change
name/address of debtor
 
                       
Georgia Cooperative-Gwinnett County — UCC Liens
  General Electric Capital
Corporation     2004006745     07/06/2004   Leased equipment filed solely for
precautionary purposes   Amendment # 009044 filed 07/30/2007 to change
name/address of debtor

31



--------------------------------------------------------------------------------



 



     

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Georgia Cooperative-Gwinnett County — UCC Liens
  IOS Capital     2004007758     07/30/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative- Gwinnett County — UCC Liens
  IOS Capital     2004008682     08/24/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative- Gwinnett County — UCC Liens
  IOS Capital     2004009871     10/01/2004   Leased equipment filed solely for
precautionary purposes    
 
                       
Georgia Cooperative- Gwinnett County — UCC Liens
  IOS Capital     2004010394     10/18/2004   Leased equipment filed solely for
precautionary purposes    

32



--------------------------------------------------------------------------------



 



     
Wildcard Systems, Inc.

                          JURISDICTION   SECURED PARTY   FILE NUMBER   FILING
DATE   SUMMARY COLLATERAL DESCRIPTION   ADDITIONAL FILINGS
Florida Secured Transaction Registry — UCC Lien
  Nextiraone     200407682846     08/18/2004   Computer/software System    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Nextiraone     200407682854     08/18/2004   Computer/software System    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200407904466     09/20/2004  
Leased IT equipment    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Citicorp Vendor Finance, Inc.     20040823457X     11/03/2004   Copier    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200408364465     11/22/2004  
Leased Equipment    
 
                       
Florida Secured Transaction Registry — UCC Lien
  Banc of America Leasing & Capital, LLC     200509129763     03/07/2005  
Leased Equipment    

33



--------------------------------------------------------------------------------



 



Metavante Corporation
     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  Merizon Group Inc d/b/a
Modern Business Machines     050003663018     03/14/2005   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013635927     10/02/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013727323     10/03/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013800517     10/04/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070013926728     10/08/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014023515     10/09/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014061315     10/10/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014325419     10/16/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014462825     10/18/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014500717     10/19/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  M&I Equipment Finance Company     070014576831     10/22/2007   Leased
aircraft for informational purposes only    

34



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014738730     10/24/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014826223     10/26/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070014986836     10/30/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015095222     11/01/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015163420     11/02/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015325117     11/06/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015523420     11/09/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015797130     11/15/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070015840523     11/16/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016199329     11/26/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016262825     11/27/2007   Leased equipment for
informational purposes only    

35



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016453019     11/30/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016520216     12/03/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016529023     12/04/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016592730     12/04/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016589029     12/04/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016598029     12/04/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     070016614624    
12/05/2007   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016649026     12/05/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016722321     12/06/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016765429     12/07/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016875128     12/10/2007   Leased equipment for
informational purposes only    

36



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016936227     12/11/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070016965936     12/12/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017173322     12/17/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017216118     12/17/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017274930     12/18/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017358226     12/20/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017402115     12/20/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017568532     12/26/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017690225     12/28/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     070017777837     12/31/2007   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000167317     01/03/2008   Leased equipment for
informational purposes only    

37



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000323206     01/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000291416     01/07/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000468523     01/09/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000561517     01/10/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000625013     01/11/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080000885829     01/16/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001105108     01/22/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001403311     01/28/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001480215     01/29/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001731315     02/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial Services     080001861420     02/06/2008   Leased equipment  
 

38



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080001936120     02/07/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002088018     02/11/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002305414     02/15/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002637927     02/22/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002704821     02/25/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002772422     02/27/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080002824016     02/27/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003119620     03/05/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003246621     03/07/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003598025     03/14/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003692727     03/17/2008   Leased equipment for
informational purposes only    

39



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080003882627     03/20/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004007112     03/24/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004144013     03/26/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004330212     03/31/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004655626     04/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080004819426     04/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005120513     04/14/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005521922     04/21/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions UCC — Lien
  IBM Credit LLC     080005680524     04/23/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080005944729     04/28/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080006084018     04/30/2008   Leased equipment for
informational purposes only    

40



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080006289934     05/05/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080006882731     05/14/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080007804827     06/02/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009126421     06/06/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080008299937     06/10/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080008478835     06/13/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080008762730     06/19/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080008858029     06/20/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080008942225     06/23/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009019120     06/24/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009184325     06/27/2008   Leased equipment for
informational purposes only    

41



--------------------------------------------------------------------------------



 



     

                                      FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009284225     06/30/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009380828     07/01/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009588737     07/07/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009703019     07/09/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080009798336     07/10/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080010175923     07/18/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080010378524     07/23/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080010377220     07/23/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080010902315     08/04/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  CCA Financial, LLC     080011425821     08/13/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012795630     09/11/2008   Leased equipment for
informational purposes only

42



--------------------------------------------------------------------------------



 



     

                                      FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080011788631     08/20/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080011851319     08/21/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012570924     09/08/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012642419     09/09/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012650115     09/09/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial Services     080012723722     09/10/2008   Leased equipment
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012735826     09/10/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012795630     09/11/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012863828     09/12/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080012940521     09/15/2008   Leased equipment for
informational purposes only
 
                   
Wisconsin Department of Financial Institutions UCC Lien
  IBM Credit LLC     080012996734     09/16/2008   Leased equipment for
informational purposes only

43



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013068220     09/17/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013190014     09/19/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013260214     09/22/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013406317     09/24/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013505317     09/26/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013596630     09/29/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013710921     10/01/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013738527     10/01/2008   Leased equipment for
Informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080013938428     10/06/2008   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080013950725     10/06/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014012008     10/07/2008   Leased equipment for
informational purposes only    

44



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014079122     10/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014574324     10/20/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014575123     10/20/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014622924     10/21/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014700820     10/22/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014758631     10/23/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080014950524     10/28/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015012312     10/29/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015123416     10/31/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015268628     11/04/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080015336018     11/05/2008   Leased equipment for
informational purposes only    

45



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080015978535     11/19/2008   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080016569128     12/04/2008   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016684328     12/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016686330     12/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016710823     12/08/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080016897334     12/11/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080017004719     12/15/2008   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017310719     12/22/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     080017491123    
12/29/2008   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017515524     12/29/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     080017583832     12/30/2008   Copy equipment    

46



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     080017584530     12/30/2008   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000119819     01/05/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000359623     01/08/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     09000488121     01/12/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090000617014     01/14/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Banc of America Leasing & Capital, LLC     09000719724     01/16/2009   Leased
equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090001093720     01/26/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090001779529    
02/10/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090001835017     02/11/2009   Copy equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090002634924     03/03/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090002750923     03/05/2009   Copy equipment    

47



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090002922823     03/09/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003034717     03/11/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003104614     03/12/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing     090003317822     03/18/2009   Copier equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003458121     03/20/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003541417     03/23/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090003652319     03/25/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090003811114    
03/30/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004079424     04/03/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090004112715    
04/03/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004382320     04/09/2009   Leased equipment for
informational purposes only    

48



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004446220     04/10/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090004517118    
04/13/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090004587024     04/14/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  GFC Leasing, A Division of Gordon Flesch Co., Inc.     090005191521    
04/27/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090006487429     05/26/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090006884430     06/03/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007499736     06/17/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007692327     06/22/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007819530     06/24/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090007911422     06/26/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008126825     07/01/2009   Leased equipment for
informational purposes only    

49



--------------------------------------------------------------------------------



 



     

                                  FILE       SUMMARY COLLATERAL   ADDITIONAL
JURISDICTION   SECURED PARTY   NUMBER   FILING DATE   DESCRIPTION   FILINGS
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008182827     07/02/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090008329426     07/07/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009060621     07/23/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009212014     07/28/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090009476935     08/04/2009   Leased equipment for
Informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  Canon Financial
Services     090010185217     08/21/2009   Leased equipment    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010446924     08/28/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010510108     08/31/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090010576120     09/01/2009   Leased equipment for
informational purposes only    
 
                       
Wisconsin Department of Financial Institutions — UCC Lien
  IBM Credit LLC     090011053111     09/14/2009   Leased equipment for
informational purposes only    

50



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
ADMINISOURCE COMMUNICATIONS, INC.
  TX   SECRETARY OF STATE     10/11/07       12/17/98       9800251786     UCC-1
  BELL & HOWARD FINANCIAL SERVICES COMPANY   OFFICE EQUIPMENT
 
                            07/23/03 09/09/03       300353935 400411799    
AMENDMENT CONTINUATION            
 
                            01/12/04       40053620010     UCC-1   XEROX CAPITAL
  XEROX EQUIPMENT
 
                                                  SERVICES LLC        
 
                                                               
ADVANCED FINANCIAL SOLUTIONS, INC.
  OK   OKLAHOMA COUNTY CENTRAL FILING     10/09/07       10/25/02      
2002013386429     UCC-1   AMERITECH CREDIT CORPORATION   TELECOMMUNICATIONS AND
DATA EQUIPMENT
 
                                                               
KIRCHMAN CORPORATION
  Wl   DEPT OF FINANCIAL     10/01/07       01/27/06       60001514617     UCC-1
  CIT   SERVER/EQUIPMENT
 
          INSTITUTIONS                                   COMMUNICATIONS        
 
                                                  FINANCE CORPORATION        
 
                                                               
LINK2GOV CORP.
  TN   SECRETARY OF STATE     10/15/07       12/04/02 11/21/03       202-064673
    UCC-1   AMSOUTH LEASING   COMPUTER EQUIPMENT AND
 
                            03/19/04       303-047686     UCC-1   CORPORATION
CIT   PERIPHERALS
 
                                    304-019062     UCC-1   FINANCIAL USA. INC.  
COMPUTER EQUIPMENT AND
 
                                                  DELL FINANCIAL   PERIPHERALS
 
                                                  SERVICES, LP   COMPUTER
EQUIPMENT AND
 
                                                          PERIPHERALS
 
                                                               
METAVANTE CORPORATION
  Wl   DEPT OF FINANCIAL     10/01/07       10/24/01       010007106923    
UCC-1   CISCO SYSTEMS   COMPUTER AND TELECOMMUNICATIONS EQUIPMENT AND SOFTWARE
AND PURCHASE

          INSTITUTIONS             05/19/06       060007706424     CONTINUATION
  CAPITAL CORPORATION   MONEY RELATED THERETO

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     file Number     File
Type     Secured Party     Collateral  
 
                            10/28/02       020019090019     UCC-1   IBM CREDIT
CORP*        
 
                            10/30/02       020019251725     UCC-1   IBM CREDIT
CORP        
 
                            11/01/02       020019400923     UCC-1   IBM CREDIT
CORP        
 
                            11/04/02       020019484632     UCC-1   IBM CREDIT
CORP        
 
                            11/05/02       020019551425     UCC-1   IBM CREDIT
CORP        
 
                            11/08/02       020019813527     UCC-1   IBM CREDIT
CORP        
 
                            11/13/02       020020071616     UCC-1   IBM CREDIT
CORP        
 
                            11/13/02       020020073820     UCC-1   IBM CREDIT
CORP        
 
                            11/18/02       020020345216     UCC-1   IBM CREDIT
CORP        
 
                            12/05/02       020021243517     UCC-1   IBM CREDIT
CORP          
 
                            12/09/02       020021385019     UCC-1   LEASING
TECHNOLOGIES INTERNATIONAL, INC   EQUIPMENT
 
                            12/09/02       020021385120     UCC-1   LEASING
TECHNOLOGIES INTERNATIONAL, INC   EQUIPMENT
 
                            12/11/02       020021611112     UCC-1   IBM CREDIT
CORP        
 
                            12/11/02       020021611617     UCC-1   IBM CREDIT
CORP        
 
                            12/12/02       020021687529     UCC-1   IBM CREDIT
CORP        
 
                            12/17/02       020021942321     UCC-1   IBM CREDIT
CORP        
 
                            12/18/02       020022004917     UCC-1   IBM CREDIT
CORP        
 
                            12/20/02       020022154317     UCC-1   IBM CREDIT
CORP        
 
                            12/23/02       020022289225     UCC-1   IBM CREDIT
CORP        
 
                            01/02/03       030000130307     UCC-1   IBM CREDIT
CORP        
 
                            01/06/03       030000357924     UCC-1   IBM CREDIT
LLC *        
 
                            01/15/03       030000896730     UCC-1   IBM CREDIT
LLC        
 
                            01/27/03       030001539018     UCC-1   IBM CREDIT
LLC        
 
                            02/12/03       030002452922     UCC-1   IBM CREDIT
LLC        
 
                            02/13/03       030002539726     UCC-1   IBM CREDIT
LLC        
 
                            02/14/03       030002603011     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     file Number     File
Type     Secured Party     Collateral  
 
                            02/19/03       030002837020     UCC-1   IBM CREDIT
LLC        
 
                            02/21/03       030002999332     UCC-1   IBM CREDIT
LLC        
 
                            02/24/03       030003104109     UCC-1   IBM CREDIT
LLC        
 
                            03/03/03       030003495425     UCC-1   IBM CREDIT
LLC        
 
                            03/10/03       030003929427     UCC-1   IBM CREDIT
LLC        
 
                            03/12/03       030004075925     UCC-1   IBM CREDIT
LLC        
 
                            03/17/03       030004338321     UCC-1   IBM CREDIT
LLC        
 
                            03/19/03       030004498530     UCC-1   IBM CREDIT
LLC        
 
                            03/21/03       030004651016     UCC-1   IBM CREDIT
LLC        
 
                            03/24/03       030004754323     UCC-1   IBM CREDIT
LLC        
 
                            03/25/03       030004814421     UCC-1   IBM CREDIT
LLC        
 
                            03/26/03       030004907929     UCC-1   IBM CREDIT
LLC        
 
                            03/28/03       030005096727     UCC-1   IBM CREDIT
LLC        
 
                            04/01/03       030005266221     UCC-1   IBM CREDIT
LLC        
 
                            04/07/03       030005666831     UCC-1   IBM CREDIT
LLC        
 
                            04/07/03       030005673829     UCC-1   IBM CREDIT
LLC        
 
                            04/09/03       030005794025     UCC-1   IBM CREDIT
LLC        
 
                            04/11/03       030005975834     UCC-1   IBM CREDIT
LLC        
 
                            04/17/03       030006308017     UCC-1   IBM CREDIT
LLC        
 
                            04/21/03       030006528829     UCC-1   IBM CREDIT
LLC        
 
                            04/22/03       030006586126     UCC-1   IBM CREDIT
LLC        
 
                            04/23/03       030006688735     UCC-1   IBM CREDIT
LLC        
 
                            05/01/03       030007257122     UCC-1   IBM CREDIT
LLC        
 
                            05/02/03       030007322721     UCC-1   IBM CREDIT
LLC        
 
                            05/08/03       030007711824     UCC-1   IBM CREDIT
LLC        
 
                            05/12/03       030007947229     UCC-1   IBM CREDIT
LLC        
 
                            05/14/03       030008082018     UCC-1   IBM CREDIT
LLC        
 
                            05/19/03       030008388532     UCC-1   IBM CREDIT
LLC        
 
                            05/21/03       030008537932     UCC-1   IBM CREDIT
LLC        
 
                            05/21/03       030008538327     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            05/29/03       030008981228     UCC-1   IBM CREDIT
LLC        
 
                            06/04/03       030009345122     UCC-1   IBM CREDIT
LLC        
 
                            06/11/03       030009784735     UCC-1   IBM CREDIT
LLC        
 
                            06/11/03       030009786939     UCC-1   IBM CREDIT
LLC        
 
                            06/13/03       030009926733     UCC-1   IBM CREDIT
LLC        
 
                            06/19/03       030010298626     UCC-1   IBM CREDIT
LLC        
 
                            06/24/03       030010570518     UCC-1   IBM CREDIT
LLC        
 
                            06/26/03       030010729322     UCC-1   IBM CREDIT
LLC        
 
                            06/26/03       030010732215     UCC-1   IBM CREDIT
LLC        
 
                            06/30/03       030010945423     UCC-1   IBM CREDIT
LLC        
 
                            07/01/03       030011021207     UCC-1   IBM CREDIT
LLC        
 
                            07/08/03       030011330816     UCC-1   IBM CREDIT
LLC        
 
                            07/10/03       030011511716     UCC-1   IBM CREDIT
LLC        
 
                            07/15/03       030011750115     UCC-1   IBM CREDIT
LLC        
 
                            07/16/03       030011818928     UCC-1   IBM CREDIT
LLC        
 
                            07/23/03       030012219318     UCC-1   IBM CREDIT
LLC        
 
                            08/04/03       030012884326     UCC-1   IBM CREDIT
LLC        
 
                            08/07/03       030013094017     UCC-1   IBM CREDIT
LLC        
 
                            08/11/03       030013252619     UCC-1   IBM CREDIT
LLC        
 
                            08/13/03       030013413214     UCC-1   IBM CREDIT
LLC        
 
                            08/25/03       030014065218     UCC-1   IBM CREDIT
LLC        
 
                            08/26/03       030014095827     UCC-1   IBM CREDIT
LLC        
 
                            09/04/03       030014661725     UCC-1   IBM CREDIT
LLC        
 
                            09/19/03       030015512822     UCC-1   IBM CREDIT
LLC        
 
                            09/19/03       030015545020     UCC-1   IBM CREDIT
LLC        
 
                            09/22/03       030015641926     UCC-1   IBM CREDIT
LLC        
 
                            09/24/03       030015801823     UCC-1   IBM CREDIT
LLC        
 
                            09/25/03       030015876229     UCC-1   IBM CREDIT
LLC        
 
                            09/26/03       030015982227     UCC-1   IBM CREDIT
LLC        
 
                            09/29/03       030016055522     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            10/02/03       030016276224     UCC-1   IBM CREDIT
LLC        
 
                            10/06/03       030016491526     UCC-1   IBM CREDIT
LLC        
 
                            10/06/03       030016499130     UCC-1   IBM CREDIT
LLC        
 
                            10/07/03       030016538629     UCC-1   IBM CREDIT
LLC        
 
                            10/13/03       030016871932     UCC-1   IBM CREDIT
LLC        
 
                            10/14/03       030016905021     UCC-1   IBM CREDIT
LLC        
 
                            10/17/03       030017197126     UCC-1   IBM CREDIT
LLC        
 
                            10/20/03       030017290726     UCC-1   IBM CREDIT
LLC        
 
                            10/22/03       030017439933     UCC-1   IBM CREDIT
LLC        
 
                            10/23/03       030017511116     UCC-1   IBM CREDIT
LLC        
 
                            10/24/03       030017599132     UCC-1   IBM CREDIT
LLC        
 
                            10/28/03       030017772731     UCC-1   IBM CREDIT
LLC        
 
                            10/31/03       030018058022     UCC-1   IBM CREDIT
LLC        
 
                            11/04/03       030018207119     UCC-1   IBM CREDIT
LLC        
 
                            11/04/03       030018207422     UCC-1   IBM CREDIT
LLC        
 
                            11/07/03       030018505726     UCC-1   IBM CREDIT
LLC        
 
                            11/10/03       030018613524     UCC-1   IBM CREDIT
LLC        
 
                            11/11/03       030018670527     UCC-1   IBM CREDIT
LLC        
 
                            11/12/03       030018742628     UCC-1   IBM CREDIT
LLC        
 
                            11/13/03       030018812525     UCC-1   IBM CREDIT
LLC        
 
                            11/14/03       030018908834     UCC-1   IBM CREDIT
LLC        
 
                            11/17/03       030019032318     UCC-1   IBM CREDIT
LLC        
 
                            11/18/03       030019090524     UCC-1   IBM CREDIT
LLC        
 
                            11/19/03       030019175225     UCC-1   IBM CREDIT
LLC        
 
                            11/20/03       030019257630     UCC-1   IBM CREDIT
LLC        
 
                            11/21/03       030019340724     UCC-1   IBM CREDIT
LLC        
 
                            11/24/03       030019437529     UCC-1   IBM CREDIT
LLC        
 
                            11/25/03       030019503725     UCC-1   IBM CREDIT
LLC        
 
                            11/26/03       030019593330     UCC-1   IBM CREDIT
LLC        
 
                            11/28/03       030019679234     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            12/05/03       030020052514     UCC-1   IBM CREDIT
LLC        
 
                            12/09/03       030020209720     UCC-1   IBM CREDIT
LLC        
 
                            12/10/03       030020267421     UCC-1   IBM CREDIT
LLC        
 
                            12/12/03       030020404313     UCC-1   IBM CREDIT
LLC        
 
                            12/15/03       030020517217     UCC-1   IBM CREDIT
LLC        
 
                            12/16/03       030020603617     UCC-1   IBM CREDIT
LLC        
 
                            12/17/03       030020667627     UCC-1   IBM CREDIT
LLC        
 
                            12/18/03       030020752218     UCC-1   IBM CREDIT
LLC        
 
                            12/22/03       030020923218     UCC-1   IBM CREDIT
LLC        
 
                            12/26/03       030021107112     UCC-1   IBM CREDIT
LLC        
 
                            12/26/03       030021111006     UCC-1   IBM CREDIT
LLC        
 
                            01/02/04       040000115310     UCC-1   IBM CREDIT
LLC        
 
                            01/06/04       040000257721     UCC-1   IBM CREDIT
LLC        
 
                            01/08/04       040000413210     UCC-1   IBM CREDIT
LLC        
 
                            01/09/04       040000443819     UCC-1   IBM CREDIT
LLC        
 
                            01/12/04       040000590822     UCC-1   IBM CREDIT
LLC        
 
                            01/15/04       040000800210     UCC-1   IBM CREDIT
LLC        
 
                            01/20/04       040001027010     UCC-1   IBM CREDIT
LLC        
 
                            01/21/04       040001133008     UCC-1   IBM CREDIT
LLC        
 
                            01/29/04       040001623214     UCC-1   IBM CREDIT
LLC        
 
                            02/02/04       040001791523     UCC-1   IBM CREDIT
LLC        
 
                            02/11/04       040002364823     UCC-1   IBM CREDIT
LLC        
 
                            02/13/04       040002526520     UCC-1   IBM CREDIT
LLC        
 
                            02/18/04       040002769226     UCC-1   IBM CREDIT
LLC        
 
                            02/19/04       040002831822     UCC-1   IBM CREDIT
LLC        
 
                            02/25/04       040003143112     UCC-1   IBM CREDIT
LLC        
 
                            03/01/04       040003386121     UCC-1   IBM CREDIT
LLC        
 
                            03/02/04       040003483220     UCC-1   IBM CREDIT
LLC        
 
                            03/03/04       040003585021     UCC-1   IBM CREDIT
LLC        
 
                            03/05/04       040003721922     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            03/12/04       040004132515     UCC-1   IBM CREDIT
LLC        
 
                            03/15/04       040004241718     UCC-1   IBM CREDIT
LLC        
 
                            03/16/04       040004316923     UCC-1   IBM CREDIT
LLC        
 
                            03/19/04       040004529222     UCC-1   IBM CREDIT
LLC        
 
                            03/22/04       040004675426     UCC-1   IBM CREDIT
LLC        
 
                            03/26/04       040004978028     UCC-1   IBM CREDIT
LLC        
 
                            03/31/04       040005265321     UCC-1   IBM CREDIT
LLC        
 
                            04/01/04       040005358324     UCC-1   IBM CREDIT
LLC        
 
                            04/05/04       040005565829     UCC-1   IBM CREDIT
LLC        
 
                            04/07/04       040005763627     UCC-1   IBM CREDIT
LLC        
 
                            04/08/04       040005809123     UCC-1   IBM CREDIT
LLC        
 
                            04/19/04       040006449225     UCC-1   IBM CREDIT
LLC        
 
                            04/20/04       040006561927     UCC-1   IBM CREDIT
LLC        
 
                            04/22/04       040006697937     UCC-1   IBM CREDIT
LLC        
 
                            04/23/04       040006778735     UCC-1   IBM CREDIT
LLC        
 
                            05/26/04       040008813828     UCC-1   IBM CREDIT
LLC        
 
                            06/11/04       040009756128     UCC-1   IBM CREDIT
LLC        
 
                            06/22/04       040010264316     UCC-1   IBM CREDIT
LLC        
 
                            06/23/04       040010331412     UCC-1   IBM CREDIT
LLC        
 
                            06/24/04       040010424415     UCC-1   IBM CREDIT
LLC        
 
                            06/30/04       040010707823     UCC-1   IBM CREDIT
LLC        
 
                            07/01/04       040010765120     UCC-1   IBM CREDIT
LLC        
 
                            07/02/04       040010870925     UCC-1   IBM CREDIT
LLC        
 
                            07/21/04       040011764221     UCC-1   IBM CREDIT
LLC        
 
                            07/27/04       040012095926     UCC-1   IBM CREDIT
LLC        
 
                            08/02/04       040012389124     UCC-1   IBM CREDIT
LLC        
 
                            08/03/04       040012481319     UCC-1   IBM CREDIT
LLC        
 
                            08/11/04       040012902519     UCC-1   IBM CREDIT
LLC        
 
                            08/19/04       040013299327     UCC-1   IBM CREDIT
LLC        
 
                            08/19/04       040013303919     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            08/20/04       040013378628     UCC-1   IBM CREDIT
LLC        
 
                            08/30/04       040013794327     UCC-1   IBM CREDIT
LLC        
 
                            08/30/04       040013794933     UCC-1   IBM CREDIT
LLC        
 
                            08/31/04       040013855830     UCC-1   IBM CREDIT
LLC        
 
                            09/01/04       040013886834     UCC-1   IBM CREDIT
LLC        
 
                            09/02/04       040013960625     UCC-1   IBM CREDIT
LLC        
 
                            09/09/04       040014270014     UCC-1   IBM CREDIT
LLC        
 
                            09/09/04       040014301009     UCC-1   IBM CREDIT
LLC        
 
                            09/14/04       040014512922     UCC-1   IBM CREDIT
LLC        
 
                            09/17/04       040014709829     UCC-1   IBM CREDIT
LLC        
 
                            09/24/04       040015041718     UCC-1   IBM CREDIT
LLC        
 
                            09/27/04       040015104415     UCC-1   IBM CREDIT
LLC        
 
                            09/28/04       040015230718     UCC-1   IBM CREDIT
LLC        
 
                            09/30/04       040015381725     UCC-1   IBM CREDIT
LLC        
 
                            10/01/04       040015400515     UCC-1   IBM CREDIT
LLC        
 
                            10/04/04       040015464727     UCC-1   IBM CREDIT
LLC        
 
                            10/04/04       040015524522     UCC-1   IBM CREDIT
LLC        
 
                            10/12/04       040015972731     UCC-1   IBM CREDIT
LLC        
 
                            10/13/04       040015982429     UCC-1   IBM CREDIT
LLC        
 
                            10/20/04       00016401416     UCC-1   IBM CREDIT
LLC        
 
                            10/21/04       040016462524     UCC-1   IBM CREDIT
LLC        
 
                            10/22/04       040016531723     UCC-1   IBM CREDIT
LLC        
 
                            10/25/04       040016604623     UCC-1   IBM CREDIT
LLC        
 
                            10/26/04       040016672527     UCC-1   IBM CREDIT
LLC        
 
                            10/28/04       040016787231     UCC-1   IBM CREDIT
LLC        
 
                            11/12/04       040017606020     UCC-1   IBM CREDIT
LLC        
 
                            11/22/04       040018079530     UCC-1   IBM CREDIT
LLC        
 
                            12/02/04       040018484833     UCC-1   IBM CREDIT
LLC        
 
                            12/06/04       040018601016     UCC-1   IBM CREDIT
LLC        
 
                            12/07/04       040018751729     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            12/20/04       040019424525     UCC-1   IBM CREDIT
LLC        
 
                            12/30/04       040019940932     UCC-1   IBM CREDIT
LLC        
 
                            01/03/05       050000019616     UCC-1   IBM CREDIT
LLC        
 
                            01/10/05       050000485926     UCC-1   IBM CREDIT
LLC        
 
                            01/11/05       050000531918     UCC-1   IBM CREDIT
LLC        
 
                            01/18/05       050000887629     UCC-1   IBM CREDIT
LLC        
 
                            01/20/05       050001070008     UCC-1   IBM CREDIT
LLC        
 
                            01/25/05       050001293419     UCC-1   IBM CREDIT
LLC        
 
                            01/27/05       050001425416     UCC-1   IBM CREDIT
LLC        
 
                            01/31/05       050001583623     UCC-1   IBM CREDIT
LLC        
 
                            02/01/05       050001650113     UCC-1   IBM CREDIT
LLC        
 
                            02/03/05       050001749728     UCC-1   IBM CREDIT
LLC        
 
                            02/08/05       050001997329     UCC-1   IBM CREDIT
LLC        
 
                            02/11/05       050002200408     UCC-1   IBM CREDIT
LLC        
 
                            02/14/05       050002261920     UCC-1   IBM CREDIT
LLC        
 
                            02/23/05       050002719423     UCC-1   IBM CREDIT
LLC        
 
                            03/14/05       050003724016     UCC-1   IBM CREDIT
LLC        
 
                            03/15/05       050003781322     UCC-1   IBM CREDIT
LLC        
 
                            03/16/05       050003844019     UCC-1   IBM CREDIT
LLC        
 
                            03/21/05       050004101410     UCC-1   IBM CREDIT
LLC        
 
                            03/22/05       050004179021     UCC-1   IBM CREDIT
LLC        
 
                            03/24/05       050004303919     UCC-1   IBM CREDIT
LLC        
 
                            03/24/05       050004340516     UCC-1   IBM CREDIT
LLC        
 
                            03/30/05       050004588025     UCC-1   IBM CREDIT
LLC        
 
                            03/30/05       050004592525     UCC-1   IBM CREDIT
LLC        
 
                            04/04/05       050004836425     UCC-1   IBM CREDIT
LLC        
 
                            04/07/05       050005030917     UCC-1   IBM CREDIT
LLC        
 
                            04/26/05       050006131011     UCC-1   IBM CREDIT
LLC        
 
                            04/29/05       050006389632     UCC-1   IBM CREDIT
LLC        
 
                            05/03/05       050006542623     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            05/04/05       050006641421     UCC-1   IBM CREDIT
LLC        
 
                            05/11/05       050007030414     UCC-1   IBM CREDIT
LLC        
 
                            05/26/05       050007918934     UCC-1   IBM CREDIT
LLC        
 
                            05/31/05       050008097125     UCC-1   IBM CREDIT
LLC        
 
                            06/03/05       050008363727     UCC-1   IBM CREDIT
LLC        
 
                            06/09/05       050008645629     UCC-1   IBM CREDIT
LLC        
 
                            06/09/05       050008690730     UCC-1   IBM CREDIT
LLC        
 
                            06/16/05       050009054321     UCC-1   IBM CREDIT
LLC        
 
                            06/28/05       050009625325     UCC-1   IBM CREDIT
LLC        
 
                            06/29/05       050009720220     UCC-1   IBM CREDIT
LLC        
 
                            06/30/05       050009809935     UCC-1   IBM CREDIT
LLC        
 
                            07/14/05       050010415011     UCC-1   IBM CREDIT
LLC        
 
                            07/28/05       050011169624     UCC-1   IBM CREDIT
LLC        
 
                            07/29/05       050011239319     UCC-1   IBM CREDIT
LLC        
 
                            08/18/05       050012248825     UCC-1   IBM CREDIT
LLC        
 
                            08/19/05       050012287323     UCC-1   IBM CREDIT
LLC        
 
                            08/24/05       050012522416     UCC-1   IBM CREDIT
LLC        
 
                            08/30/05       050012774627     UCC-1   IBM CREDIT
LLC        
 
                            09/13/05       050013375524     UCC-1   IBM CREDIT
LLC        
 
                            09/15/05       050013515217     UCC-1   IBM CREDIT
LLC        
 
                            09/16/05       050013543218     UCC-1   IBM CREDIT
LLC        
 
                            09/19/05       050013670825     UCC-1   IBM CREDIT
LLC        
 
                            09/20/05       050013696530     UCC-1   IBM CREDIT
LLC        
 
                            09/22/05       050013814926     UCC-1   IBM CREDIT
LLC        
 
                            09/23/05       050013891022     UCC-1   IBM CREDIT
LLC        
 
                            09/26/05       050013958733     UCC-1   IBM CREDIT
LLC        
 
                            09/27/05       050014042718     UCC-1   IBM CREDIT
LLC        
 
                            09/28/05       050014138926     UCC-1   IBM CREDIT
LLC        
 
                            09/29/05       050014197224     UCC-1   IBM CREDIT
LLC        
 
                            10/10/05       050014649529     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            10/18/05       050015085120     UCC-1   IBM CREDIT
LLC        
 
                            10/31/05       050015740320     UCC-1   IBM CREDIT
LLC        
 
                            11/08/05       050016153824     UCC-1   IBM CREDIT
LLC        
 
                            11/09/05       050016219221     UCC-1   IBM CREDIT
LLC        
 
                            11/15/05       050016479229     UCC-1   IBM CREDIT
LLC        
 
                            11/18/05       050016705423     UCC-1   IBM CREDIT
LLC        
 
                            11/21/05       050016779333     UCC-1   IBM CREDIT
LLC        
 
                            11/28/05       050016996233     UCC-1   IBM CREDIT
LLC        
 
                            12/02/05       050017279430     UCC-1   IBM CREDIT
LLC        
 
                            12/05/05       050017360825     UCC-1   IBM CREDIT
LLC        
 
                            12/13/05       050017745529     UCC-1   IBM CREDIT
LLC        
 
                            12/14/05       050017827126     UCC-1   IBM CREDIT
LLC        
 
                            12/15/05       050017892835     UCC-1   IBM CREDIT
LLC        
 
                            12/16/05       050017957534     UCC-1   IBM CREDIT
LLC        
 
                            12/19/05       050017985636     UCC-1   IBM CREDIT
LLC        
 
                            12/29/05       050018518225     UCC-1   IBM CREDIT
LLC        
 
                            12/31/05       050018612119     UCC-1   IBM CREDIT
LLC        
 
                            01/05/06       060000207615     UCC-1   IBM CREDIT
LLC        
 
                            01/20/06       060001129316     UCC-1   IBM CREDIT
LLC        
 
                            01/23/06       060001219114     UCC-1   IBM CREDIT
LLC        
 
                            01/24/06       060001259825     UCC-1   IBM CREDIT
LLC        
 
                            01/31/06       060001636016     UCC-1   IBM CREDIT
LLC        
 
                            02/07/06       060002032108     UCC-1   IBM CREDIT
LLC        
 
                            02/27/06       060003030309     UCC-1   IBM CREDIT
LLC        
 
                            02/28/06       060003069725     UCC-1   IBM CREDIT
LLC        
 
                            03/02/06       060003246722     UCC-1   IBM CREDIT
LLC        
 
                            03/07/06       060003516217     UCC-1   IBM CREDIT
LLC        
 
                            03/10/06       060003733622     UCC-1   IBM CREDIT
LLC        
 
                            03/14/06       060003854424     UCC-1   IBM CREDIT
LLC        
 
                            03/28/06       060004562825     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            03/29/06       060004644018     UCC-1   IBM CREDIT
LLC        
 
                            03/30/06       060004739326     UCC-1   IBM CREDIT
LLC        
 
                            04/13/06       060005524016     UCC-1   CCA
FINANCIAL, LLC   EQUIPMENT AND SOFTWARE
 
                            04/24/06       060006126621     UCC-1   IBM CREDIT
LLC        
 
                            05/02/06       060006611115     UCC-1   IBM CREDIT
LLC        
 
                            05/05/06       060006873529     UCC-1   IBM CREDIT
LLC        
 
                            05/08/06       060006976028     UCC-1   IBM CREDIT
LLC        
 
                            05/18/06       060007601822     UCC-1   IBM CREDIT
LLC        
 
                            05/18/06       060007663729     UCC-1   IBM CREDIT
LLC        
 
                            05/26/06       060008094223     UCC-1   IBM CREDIT
LLC        
 
                            05/31/06       060008309929     UCC-1   IBM CREDIT
LLC        
 
                            06/06/06       060008576127     UCC-1   IBM CREDIT
LLC        
 
                            06/07/06       060008734729     UCC-1   IBM CREDIT
LLC        
 
                            06/08/06       060008749937     UCC-1   IBM CREDIT
LLC        
 
                            06/12/06       060008946936     UCC-1   IBM CREDIT
LLC        
 
                            06/14/06       060009143522     UCC-1   IBM CREDIT
LLC        
 
                            06/15/06       060009217423     UCC-1   IBM CREDIT
LLC        
 
                            06/16/06       060009299938     UCC-1   IBM CREDIT
LLC        
 
                            06/19/06       060009381526     UCC-1   IBM CREDIT
LLC        
 
                            06/19/06       060009458733     UCC-1   IBM CREDIT
LLC        
 
                            06/20/06       060009483731     UCC-1   IBM CREDIT
LLC        
 
                            06/26/06       060009841628     UCC-1   IBM CREDIT
LLC        
 
                            06/27/06       060009921829     UCC-1   IBM CREDIT
LLC        
 
                            06/30/06       060010183316     UCC-1   IBM CREDIT
LLC        
 
                            07/25/06       060011337520     UCC-1   IBM CREDIT
LLC        
 
                            07/28/06       060011497224     UCC-1   IBM CREDIT
LLC        
 
                            08/23/06       060012637524     UCC-1   IBM CREDIT
LLC        
 
                            08/24/06       060012728525     UCC-1   IBM CREDIT
LLC        
 
                            08/25/06       060012822621     UCC-1   IBM CREDIT
LLC        
 
                            08/28/06       060012890020     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            08/29/06       060012969128     UCC-1   IBM CREDIT
LLC        
 
                            09/05/06       060013142011     UCC-1   IBM CREDIT
LLC        
 
                            09/05/06       060013255016     UCC-1   IBM CREDIT
LLC        
 
                            09/11/06       060013479327     UCC-1   IBM CREDIT
LLC        
 
                            09/21/06       060013994127     UCC-1   IBM CREDIT
LLC        
 
                            09/22/06       060014078323     UCC-1   IBM CREDIT
LLC        
 
                            09/25/06       060014169930     UCC-1   IBM CREDIT
LLC        
 
                            09/27/06       060014288528     UCC-1   IBM CREDIT
LLC        
 
                            09/28/06       060014360216     UCC-1   IBM CREDIT
LLC        
 
                            09/29/06       060014409220     UCC-1   IOS CAPITAL
  EQUIPMENT
 
                            09/29/06       060014424217     UCC-1   IBM CREDIT
LLC    
 
                            10/02/06       060014543017     UCC-1   IBM CREDIT
LLC        
 
                            10/12/06       060015002008     UCC-1   IBM CREDIT
LLC        
 
                            10/20/06       060015381119     UCC-1   IBM CREDIT
LLC        
 
                            11/01/06       060015963630     UCC-1   IBM CREDIT
LLC        
 
                            11/13/06       060016494832     UCC-1   IBM CREDIT
LLC        
 
                            11/15/06       060016620419     UCC-1   IBM CREDIT
LLC        
 
                            11/22/06       060016966533     UCC-1   IBM CREDIT
LLC        
 
                            11/28/06       060017140619     UCC-1   IBM CREDIT
LLC        
 
                            12/08/06       060017658633     UCC-1   IBM CREDIT
LLC        
 
                            12/11/06       060017729127     UCC-1   IBM CREDIT
LLC        
 
                            12/13/06       060017804323     UCC-1   IBM CREDIT
LLC        
 
                            12/14/06       060017872429     UCC-1   IBM CREDIT
LLC        
 
                            12/20/06       060018177024     UCC-1   IBM CREDIT
LLC        
 
                            12/26/06       060018361928     UCC-1   IBM CREDIT
LLC        
 
                            12/29/06       060018614828     UCC-1   IBM CREDIT
LLC        
 
                            01/02/07       070000037515     UCC-1   IBM CREDIT
LLC        
 
                            01/11/07       070000594725     UCC-1   IBM CREDIT
LLC        
 
                            01/12/07       070000662923     UCC-1   IBM CREDIT
LLC        
 
                            01/25/07       070001239217     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            02/01/07       070001608217     UCC-1   IBM CREDIT
LLC        
 
                            02/15/07       070002281619     UCC-1   IBM CREDIT
LLC        
 
                            02/21/07       070002490116     UCC-1   IBM CREDIT
LLC        
 
                            02/26/07       070002715722     UCC-1   IBM CREDIT
LLC        
 
                            02/28/07       070002844826     UCC-1   IBM CREDIT
LLC        
 
                            03/05/07       070003034515     UCC-1   IBM CREDIT
LLC        
 
                            03/13/07       070003506014     UCC-1   IBM CREDIT
LLC        
 
                            03/20/07       070003836222     UCC-1   IBM CREDIT
LLC        
 
                            03/23/07       070004047116     UCC-1   IBM CREDIT
LLC        
 
                            03/26/07       070004125315     UCC-1   IBM CREDIT
LLC        
 
                            03/28/07       070004285423     UCC-1   IBM CREDIT
LLC        
 
                            03/30/07       070004443621     UCC-1   IBM CREDIT
LLC        
 
                            04/13/07       070005230111     UCC-1   IBM CREDIT
LLC        
 
                            04/16/07       070005311919     UCC-1   IBM CREDIT
LLC        
 
                            04/17/07       070005376728     UCC-1   IBM CREDIT
LLC        
 
                            04/18/07       070005475930     UCC-1   IBM CREDIT
LLC        
 
                            04/20/07       070005623723     UCC-1   IBM CREDIT
LLC        
 
                            04/27/07       070006028420     UCC-1   IBM CREDIT
LLC        
 
                            05/01/07       070006260519     UCC-1   IBM CREDIT
LLC        
 
                            05/07/07       070006503923     UCC-1   IBM CREDIT
LLC        
 
                            05/10/07       070006767430     UCC-1   IBM CREDIT
LLC        
 
                            05/18/07       070007239526     UCC-1   IBM CREDIT
LLC        
 
                            05/19/07       070007288530     UCC-1   IBM CREDIT
LLC        
 
                            05/22/07       070007410315     UCC-1   IBM CREDIT
LLC        
 
                            05/22/07       070007445626     UCC-1   IBM CREDIT
LLC        
 
                            05/24/07       070007610721     UCC-1   IBM CREDIT
LLC        
 
                            05/29/07       070007717931     UCC-1   IBM CREDIT
LLC        
 
                            05/31/07       070007892430     UCC-1   IBM CREDIT
LLC        
 
                            06/06/07       070008163725     UCC-1   IBM CREDIT
LLC        
 
                            06/15/07       070008671527     UCC-1   IBM CREDIT
LLC        

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
 
                            06/20/07       070008867433     UCC-1   IBM CREDIT
LLC        
 
                            06/22/07       070009014317     UCC-1   IBM CREDIT
LLC        
 
                            06/27/07       070009219122     UCC-1   IBM CREDIT
LLC        
 
                            06/28/07       070009290929     UCC-1   IBM CREDIT
LLC        
 
                            06/29/07       070009341825     UCC-1   IBM CREDIT
LLC        
 
                            07/10/07       070009819532     UCC-1   IBM CREDIT
LLC        
 
                            07/11/07       070009877940     UCC-1   IBM CREDIT
LLC        
 
                            07/18/07       070010170716     UCC-1   IBM CREDIT
LLC        
 
                            07/24/07       070010452012     UCC-1   IBM CREDIT
LLC        
 
                            07/25/07       070010521716     UCC-1   IBM CREDIT
LLC        
 
                            08/10/07       070011308922     UCC-1   IBM CREDIT
LLC        
 
                            08/13/07       070011407720     UCC-1   IBM CREDIT
LLC        
 
                            08/17/07       070011606317     UCC-1   IBM CREDIT
LLC        
 
                            08/22/07       070011790826     UCC-1   IBM CREDIT
LLC        
 
                            08/29/07       070012139420     UCC-1   IBM CREDIT
LLC        
 
                            08/30/07       070012193925     UCC-1   IBM CREDIT
LLC        
 
                            09/11/07       070012632115     UCC-1   IBM CREDIT
LLC        
 
                            09/12/07       070012706420     UCC-1   IBM CREDIT
LLC        
 
                            09/14/07       070012802114     UCC-1   IBM CREDIT
LLC        
 
                            09/24/07       070013238926     UCC-1   IBM CREDIT
LLC        
 
                            09/25/07       070013301412     UCC-1   IBM CREDIT
LLC        
 
                            09/26/07       070013377829     UCC-1   IBM CREDIT
LLC        
 
                            09/28/07       070013479832     UCC-1   IBM CREDIT
LLC        
 
                            09/28/07       070013500110     UCC-1   IBM CREDIT
LLC        
 
                            10/01/07       070013587630     UCC-1   IBM CREDIT
LLC        
 
                                                               
NYCE PAYMENTS NETWORK, LLC
    DE     SECRETARY OF STATE     09/10/07       06/05/07       72102068    
UCC-1   US EXPRESS LEASING, INC.   EQUIPMENT AND
RELATED SOFTWARE
 
                                                               
 
                            06/06/07       72111556     AMENDMENT              
 

Schedule 7.1

 



--------------------------------------------------------------------------------



 



                                                                  Entity   State
    Jurisdiction     Thru Date     Original File Date     File Number     File
Type     Secured Party     Collateral  
TREEV LLC
  NV   SECRETARY of state     10/09/07       05/09/05       2005014383-8    
ucc-1   IBM CREDIT LLC   EQUIPMENT AND RELATED SOFTWARE
 
                            12/30/05       2005040944-0     ucc-1   IBM CREDIT
LLC   EQUIPMENT AND RELATED SOFTWARE
 
                                                               
VALUTEC CARD SOLUTIONS, LLC
  DE   SECRETARY of state     09/10/07       08/11/04       42255117     ucc-1  
wells FARGO financial leasing   TELECOMMUNICATIONS EQUIPMENT
 
                            01/28/05       50319831     ucc-1   steelcase
financial services inc.   FURNITURE AND EQUIPMENT
 
                            05/18/05       51532838     assignment   de lage
landen financial        
 
                                                  services        
 
                                                               
vicor, inc.
  nv   secretary of state     10/09/07       09/28/07       2004029522-9    
ucc-1   us bancorp   COPIER SYSTEM
 
                                                          (Informational Filing)

Schedule 7.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3 (EXISTING INVESTMENTS)
to the Guaranty
(Legacy FIS)

    Investments as follows:   1   Ownership by the Consolidated Companies of 40%
of the outstanding equity interests in Profile Partners, GP, LP.   2.  
Ownership by the Consolidated Companies of 34% of the outstanding equity
interests in PVP Management, LLC.   3.   Ownership by the Consolidated Companies
of 20% of the outstanding equity interests in Sanchez Capital Services Private
Limited.   4.   The Brazilian Joint Venture, as more particularly described in
the following related documents (together with the Development Notes, Migration
Notes and Volume Notes referenced therein):

  A.   Common Terms Agreement (Contrato de Termos Comuns), dated March 24, 2006.
    B.   Investment Agreement (Contrato de Investimento), dated March 27, 2006.
    C.   Guaranty Agreement among Fidelity National Information Services, Inc.,
Banco Bradesco S.A. and Banco ABN AMRO Real S.A., dated April 18, 2006.     D.  
Redemption Letter from Holdco One S.A. to Uniao Paticipacoes Ltda and Banco ABN
Amro Real S.A., dated April 18, 2006.     E.   Tax Indemnity Letter, dated
March 27, 2006.     F.   Amended and Restated Software License Agreement, Dated
March 27, 2006.     G.   Contingent Software License Agreement, dated April 18,
2006.     H.   Non-Competition Agreement, dated April 18, 2006.     I.  
Shareholders’ Agreement of Celta Holdings S.A., dated April 18, 2006.

Schedule 3



--------------------------------------------------------------------------------



 



  J.   Shareholders’ Agreement of Fidelity Processadora e Servicos S.A. (form
attached to the Investment Agreement).

5.   Guaranties by various restricted companies of the capital leases listed on
Schedule 7.03.   6.   $1,000,000 Promissory Note issued by ICUL Service
Corporation to Fidelity National Card Services, Inc.   7.   Various investments
by Domestic Subsidiaries in Foreign Subsidiaries, as set forth on attached chart
entitled “Certain Foreign Investments as of March 31, 2010.   8.   Ownership by
the Consolidated Companies of 50% of the outstanding equity interests of Armed
Forces Financial Network, LLC.   9.   A$15,000,000 note issued by FlexiGroup
Limited to Certegy Australia Limited evidenced by that certain Loan Note
Agreement dated July 14, 2008.   10.   Investment in FlexiGroup Limited by
purchase of 3,000,000 common shares by Certegy Australia Limited.   11.  
Guaranty dated January 28, 2009 among Fidelity National Information Services,
Inc., as guarantor, Elavon, Inc., as servicer, and US Bank National Association,
as member.

Schedule 3



--------------------------------------------------------------------------------



 



Certain Foreign Investments as of March 31, 2010
All Amounts in US Dollars Equivalent as of March 31, 2010

              Domestic Subsidiary   Foreign Subsidiary in Which     Maintaining
Investment   Investment Maintained   Investment*
Fidelity Information Services, Inc.
  Information Services Luxembourg & Co. C.V. , a Netherlands company    
161,574,804  
 
           
Payment South America Holdings, Inc.
  Payment Brasil Holdings Ltda. , a Brazil company     50,395,514  
 
           
Card Brazil Holdings, Inc.
  AGES Participacoes Ltda., a Brazil company     237,734,650  
 
           
Payment South America Holdings, Inc.
  FIS Card Services Caribbean, Ltd., a Caribbean company     7,024,451  
 
           
ATM Management Services, Inc.
  FIS Payment Services (Canada) Corporation, a
Canadian company     7,580,512  
 
           
Payment South America Holdings, Inc.
  Payment Chile S. A., a Chile company     11,301,126  
 
           
Fidelity Information Services International Holdings, Inc.
  Fidelity Information Services Limited, a United
Kingdom company     88,292,970  
 
           
Fidelity Information Services, Inc.
  Fidelity Information Services (Thailand)
Limited, a Thailand company     992,178  
 
           
Metavante Corporation
  Metavante Limited, a United Kingdom
company     33,009,508  
 
           
Metavante Corporation
  Metavante Investments (Mauritius) Limited, a
Mauritius company     66,808,882  
 
           
GHR Systems, Inc.
  GHR Systems Canada. Inc.. a Canadian company     2,887,919  

 

*   Internal book value of investment as of March 31, 2010.

Schedule 3



--------------------------------------------------------------------------------



 



(Legacy MV)

1.   Share Purchase Agreement by and among Metavante Corporation, The Western
India Trustee & Executor Company Ltd. (in its capacity as trustee of ICICI
Strategic Investments Fund), ICICI Bank Limited, Firstsource Solutions Limited
(f.k.a. ICICI OneSource Limited) and ICICI Bank Limited dated March 31, 2006.1*
  2.   Share Subscription Agreement by and among Metavante Corporation and
Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) dated March 31,
2006. Market value as of May 31, 2010 of $44,516,684.   3.   Limited Guaranty
Agreement dated as of January 17, 2007 from Housing Partnership Lawe Street
Development, LLC and Housing Partnership of the Fox Cities, Inc. to Metavante
Corporation. Aggregate book value as of May 31, 2010 of $0.   4.   Agreement
dated as of December 8, 2005 by and between M&I Community Development
Corporation and Metavante Corporation. Aggregate book value as of May 31, 2010
of $0.   5.   Guaranty dated May 17, 2007 by Metavante Corporation, as guarantor
in favor of Regions Bank for the benefit of Link2Gov Corp.   6.   Guaranty dated
August 17, 2006 by Everlink Payment Services, Inc. to support Letter of Credit
as listed on Schedule 7.03.

 

*   Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) is engaged in
the business of providing a broad range of business process outsourcing services
and provides in-bound and out-bound contact center services and transaction
processing services; Metavante Investments (Mauritius) Limited holds 20% of the
currently outstanding shares of this entity.

Schedule 3



--------------------------------------------------------------------------------



 



SCHEDULE 4 (EXISTING INDEBTEDNESS)
to the Guaranty
(Legacy FIS)

1.   Any outstanding amounts under vendor purchase money lines of credit
(including but not limited to, purchase money line of credit with IBM for the
purchase of equipment and related property, pursuant to the Agreement for
Wholesale Financing (Credit Agreement), dated December 13, 1999, between
Fidelity Information Services, Inc. and IBM Credit LLC (as amended by an
Amendment dated August 27, 2003)).   2.   Lease Documentation for St.
Petersburg, Florida Facility:

  A.   Master Agreement (Florida Property) dated as of December 30, 1999 between
Equifax Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor), Atlantic Financial Group, Ltd., and SunTrust Bank, Atlanta (as agent
and lender).     B.   Lease Agreement dated as of December 30, 1999 between
Prefco VI Limited Partnership (as lessor) and Equifax Inc. (as lessee).     C.  
Loan Agreement dated as of December 30, 1999 between Prefco VI Limited
Partnership (as lessor and borrower) and SunTrust Bank, Atlanta (as agent).    
D.   Mortgage and Security Agreement dated as of December 30, 1999 made by
Prefco VI Limited Partnership (as mortgagor) in favor of SunTrust Bank, Atlanta
(as agent and mortgagee).     E.   Assignment of Lease and Rents dated as of
December 30, 1999 made by Prefco VI Limited Partnership Inc. (as assignor) in
favor of SunTrust Bank, Atlanta (as assignee).     F.   Operative Guaranty dated
as of December 30, 1999 made by Equifax Inc. (as guarantor).     G.   Assignment
and Assumption of Lease and Other Operative Documents dated as of June 25, 2001
among Equifax Inc. (as assignor), Certegy Inc. (as assignee), Prefco VI Limited
Partnership (as lessor), Atlantic Financial Group, Ltd., and SunTrust Bank (as
agent and lender).

Schedule 4



--------------------------------------------------------------------------------



 



  H.   Omnibus Amendment to Master Agreement, Lease, Loan Agreement and
Definitions Appendix A [Florida] dated as of September 17, 2004 among Fidelity
National Information Services, Inc., successor to Certegy Inc., (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust Bank (as
agent and lender).     I.   Second Omnibus Amendment to Master Agreement, Lease,
Loan Agreement and Definitions Appendix A [Florida] dated as of February 1, 2006
among Fidelity National Information Services, Inc., successor to Certegy Inc.
(as lessee and guarantor), Prefco VI Limited Partnership (as lessor) and
SunTrust Bank (as agent and lender).     J.   Third Omnibus Amendment to Master
Agreement, Lease, Loan Agreement and Definitions Appendix A [Florida] dated as
of April 28, 2006 among Fidelity National Information Services, Inc., successor
to Certegy Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor) and SunTrust Bank (as agent and lender).     K.   Fourth Omnibus
Amendment to Master Agreement, Lease, Loan Agreement and Definitions Appendix A
[Florida] dated on or about January 18, 2007 (as amended) among Fidelity
National Information Services, Inc., successor to Certegy Inc. (as lessee and
guarantor), Prefco VI Limited Partnership (as lessor) and SunTrust Bank (as
agent and lender).     L.   Fifth Omnibus Amendment to Master Agreement, Lease,
Loan Agreement and Definitions Appendix A [Florida) dated on September 12, 2007
(as amended) among Fidelity National Information Services, Inc., successor to
Certegy Inc. (as lessee and guarantor). Prefco VI Limited Partnership (as
lessor) and SunTrust Bank (as agent and lender).     M.   Subsidiary Guaranty
Agreement dated as of February 1, 2006 (as amended) made by certain subsidiaries
of Fidelity National Information Services, Inc.     N.   Amended and Restated
Subsidiary Guaranty Agreement dated as of September 12, 2007 (as amended) made
by certain subsidiaries of Fidelity National Information Services, Inc.     O.  
Guaranty Supplement for eFunds Corporation [Florida] dated as of September 12,
2007 among each of the Subsidiaries party thereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of Fidelity
National Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).

Schedule 4



--------------------------------------------------------------------------------



 



  P.   Guaranty Supplement No. 2 [Florida] dated as of February 19, 2008 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks. Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).     Q.   Guaranty Supplement
No. 3 [Florida] dated as of March 27, 2008 among each of the Subsidiaries party
thereto (each such Subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) of Fidelity National Information Services, Inc. (formerly known as
Certegy Inc.), a Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia
corporation, (as lessor), and SunTrust Bank, a Georgia banking corporation, (as
agent).     R.   Guaranty Supplement No. 4 [Florida] dated as of May 30, 2008
among each of the Subsidiaries party thereto (each such Subsidiary individually,
a “Guarantor” and collectively, the “Guarantors”) of Fidelity National
Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).     S.  
Guaranty Supplement No. 5 [Florida] dated as of June 12, 2008 among each of the
Subsidiaries party thereto (each such Subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) of Fidelity National Information Services, Inc.
(formerly known as Certegy Inc.), a Georgia corporation (as lessee), SunTrust
Banks, Inc. a Georgia corporation, (as lessor), and SunTrust Bank, a Georgia
banking corporation, (as agent).     T.   Guaranty Supplement No. 6 [Florida]
dated as of July 22, 2008 among each of the Subsidiaries party thereto (each
such Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”)
of Fidelity National Information Services, Inc. (formerly known as Certegy
Inc.), a Georgia corporation (as lessee), SunTrust Banks, Inc. a Georgia
corporation, (as lessor), and SunTrust Bank, a Georgia banking corporation, (as
agent).     U.   Guaranty Supplement No. 7 [Florida] dated as of September 14,
2009 among each of the Subsidiaries party thereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) of Fidelity
National Information Services, Inc. (formerly known as Certegy Inc.), a Georgia
corporation (as lessee), SunTrust Banks, Inc. a Georgia corporation, (as
lessor), and SunTrust Bank, a Georgia banking corporation, (as agent).

Schedule 4



--------------------------------------------------------------------------------



 



  V.   Guaranty Supplement No. 8 [Florida] dated as of October 1, 2009 among
each of the Subsidiaries party thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of Fidelity National Information
Services, Inc. (formerly known as Certegy Inc.), a Georgia corporation (as
lessee), SunTrust Banks, Inc. a Georgia corporation, (as lessor), and SunTrust
Bank, a Georgia banking corporation, (as agent).     W.   Sixth Omnibus
Amendment to Loan Agreement and Definitions Appendix A [Florida] dated on
September 17, 2009 among Fidelity National Information Services, Inc., successor
to Certegy Inc. (as lessee and guarantor), Prefco VI Limited Partnership (as
lessor); and SunTrust Bank (as agent and lender).     X.   The other “Operative
Documents” as defined in the aforesaid Master Agreement.

3.   That certain Guaranty made in connection with the Brazil Joint Venture
listed in Schedule 7.02.   4.   That certain Guaranty in Elavon, Inc. listed in
Schedule 7.02.   5.   Lease Documentation related to the leasing of aircraft by
Fidelity National Information Services, Inc. for Aircraft Lease (S/N 258568)
dated as of December 13, 2002 among Banc of America Leasing & Capital, LLC
(successor by merger to Fleet Capital Corporation), as lessor, and Fidelity
National Information Services, Inc. and Lender Processing Services, Inc., as
co-lessees, as co-lessees (successors in interest to Rocky Mountain Aviation,
Inc.), as amended, supplemented and assigned thereafter.   6.   Lease
Documentation related to the leasing of aircraft by Fidelity National
Information Services, Inc. for Aircraft Lease (N90FT) dated as of December 16,
2008 between BB&T Equipment Finance Corporation (successor in interest to The
Fifth Third Leasing Company), as lessor, and Fidelity National Information
Services, Inc., as lessee, as amended, supplemented and assigned thereafter.  
7.   Indebtedness associated with equipment loans and leases related to the
liens therefor listed on Schedule 7.01.   8.   Indebtedness of Fidelity
Processadora e Servicos S.A. associated with lines of credit up to R$l15,721,541
to support the Brazilian joint venture operations, as listed on Schedule 7.02.  
9.   Outstanding Capital Leases of FIS Global Business Solutions India Private
Limited, FIS Payment Solutions & Services India Private Limited and Fidelity

Schedule 4



--------------------------------------------------------------------------------



 



    Information Services India Private Limited as Lesseees with various Lessors
related to automobile and equipment leases up to $369,436.

Schedule 4



--------------------------------------------------------------------------------



 



(Legacy MV)

1.   Letter of Credit, secured by the guarantees of Everlink Payment Services,
Inc. shareholders in proportion to their shareholdings, dated August 17, 2006,
in the face amount of CDN$2,000,000 issued by Credit Union Central Alberta
Limited at the request of Everlink Payment Services, Inc. for the benefit of
Caisse Centrale Desjardins.   2.   That certain Guaranty by Metavante
Corporation in favor of Regions Bank as listed on Schedule 7.02.

Schedule 4



--------------------------------------------------------------------------------



 



SCHEDULE 5 (TRANSACTIONS WITH AFFILIATES)
to the Guaranty
None.

Schedule 5



--------------------------------------------------------------------------------



 



SCHEDULE 6 (BURDENSOME AGREEMENTS)
to the Guaranty

1.   Share Subscription Agreement by and among Metavante Corporation and
Firstsource Solutions Limited (f.k.a. ICICI OneSource Limited) dated March 31,
2006.   2.   Joint Venture Agreement between Metavante Corporation and Monitise
Inc. effective as of May 22, 2007, as amended, including exhibits, related
agreements and schedules to each of the agreements.   3.   Shareholders
Agreement dated as of September 12, 2003 among Everlink Payment Services Inc.,
NYCE Corporation, Celero Solutions Inc. and any other person who will thereafter
become a shareholder and CU Electronic Transaction Services, Credit Union
Central Alberta Limited, Credit Union Central of Saskatchewan, Co-operative
Trust Company of Canada and Manitoba Co-operative Credit Society Limited,
including exhibits, related agreements and schedules to each of the agreements.

Schedule 6